Exhibit 10.1

Execution Version

AMENDMENT NO. 3 TO

REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 3, dated as of November 15, 2019 (this “Amendment”), to the
REVOLVING CREDIT AGREEMENT, dated as of November 20, 2014, as amended prior to
the date hereof (the “Credit Agreement”), among MSCI INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and L/C Issuer. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

WHEREAS, the Borrower has requested to extend the Maturity Date, increase the
amount of the Commitments and make certain other amendments to the Credit
Agreement;

WHEREAS, JPMorgan Chase Bank, N.A., BofA Securities, Inc., Goldman Sachs Bank
USA and Morgan Stanley MUFG Loan Partners, LLC are acting as joint lead
arrangers and bookrunners (the “Arrangers”) for this Amendment;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.        Amendments to Credit Agreement.

(a)        The Credit Agreement is, effective as of the Amendment Effective Date
(as defined below), hereby amended to be as set forth in the conformed copy of
the Credit Agreement attached as Exhibit A hereto.

(b)        Schedule 2.01A of the Credit Agreement is hereby replaced with
Schedule 2.01A hereto.

(c)        Schedule 5.12 of the Credit Agreement is hereby replaced with
Schedule 5.12 hereto.

(d)        Schedule 7.01 of the Credit Agreement is hereby replaced with
Schedule 7.01 hereto.

Section 2.        Conditions to Effectiveness.

The effectiveness of this Amendment is subject to the satisfaction of each of
the following conditions (the date of satisfaction of such effectiveness, the
“Amendment Effective Date”):

(a)        Counterparts of Amendment. The Administrative Agent (or its counsel)
shall have received from (i) the Borrower, (ii) the Guarantors, (iii) the
Administrative Agent, (iv) the Lenders and (v) the L/C Issuer, either
(x) counterparts of this Amendment signed on behalf of such parties or
(y) written evidence satisfactory to the Administrative Agent (which may include
email or other electronic transmissions of signed signature pages) that such
parties have signed counterparts of this Amendment.

(b)        Opinion of Counsel. The Administrative Agent shall have received an
opinion of Davis Polk & Wardwell LLP, dated as of the Amendment Effective Date
and covering such matters as



--------------------------------------------------------------------------------

 

-2-

 

the Administrative Agent may reasonably request (and the Borrower hereby
instructs counsel to deliver such opinion to the Administrative Agent).

(c)        Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated as of the Amendment Effective Date, of a Responsible Officer
of the Borrower certifying that (i) the representations specified in Section 3
below are satisfied, and (ii) the conditions set forth in Section 4.02(a) and
(b) of the Credit Agreement are satisfied.

(d)        Secretary’s Certificate. The Administrative Agent shall have received
a duly executed certificate of an appropriate officer of each Loan Party,
certifying (i) that the copies of the Borrower’s Organizational Documents as
certified as of a recent date by the appropriate Governmental Authority of the
jurisdiction of the Borrower’s organization or formation and attached to such
officer’s certificate, are true, correct and complete and in full force and
effect as of the Amendment Effective Date, (ii) that the copies of each other
Loan Party’s Organizational Documents (x) as previously certified and delivered
to the Administrative Agent on the Effective Date, remain in full force and
effect as of the Amendment Effective Date without modification or amendment
since such original delivery or (y) as certified as of a recent date by the
appropriate Governmental Authority of the jurisdiction of such Loan Party’s
organization or formation and attached to such officer’s certificate, are true,
correct and complete and in full force and effect as of the Amendment Effective
Date, (iii) that the copies of such Loan Party’s resolutions approving and
adopting the Loan Documents to which it is party, the transactions contemplated
herein, and authorizing the execution and delivery thereof, as attached to such
officer’s certificate, are true, correct and complete copies and in full force
and effect as of the Amendment Effective Date and (iv) as to incumbency
certificates identifying the officers of such Loan Party that are authorized to
execute this Amendment and to act on such Loan Party’s behalf in connection with
this Amendment and who will execute this Amendment.

(e)        Lender Fees. The Borrower shall have paid to the Administrative Agent
for the account of (a) each Lender, a consent fee equal to 0.075% of such
Lender’s Commitment as of the date hereof before giving effect to this Amendment
and (b) each Lender that is increasing its Commitment pursuant to this
Amendment, an upfront fee equal to 0.20% of the difference over (x) the amount
of such Lender’s Commitment as of the date hereof after giving effect to this
Amendment minus (y) the amount of such Lender’s Commitment as of the date hereof
before giving effect to this Amendment.

(f)        Fees and Expenses. The Borrower shall have paid all fees, costs and
expenses of the Arrangers and the Administrative Agent, including reasonable
fees and disbursements of its counsel, due and payable on or prior to the
Amendment Effective Date, in the case of expenses, to the extent invoiced at
least two Business Days prior to the Amendment Effective Date.

Section 3.        Representations and Warranties.

The Borrower represents and warrants to the Lenders as follows:

(a)        Immediately before and immediately after giving effect to this
Amendment, the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in
Section 5.05(a) and (b) of the Credit



--------------------------------------------------------------------------------

 

-3-

 

Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) and (b), respectively, of the Credit Agreement.

(b)        At the time of, immediately before and immediately after giving
effect to this Amendment, no Default exists.

Section 4.        Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or PDF
(or similar file) by electronic mail shall be effective as delivery of a
manually executed counterpart of this Amendment.

Section 5.        Applicable Law, Service of Process.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

Section 6.        Headings.

Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Amendment or
any Loan Document.

Section 7.        Effect of Amendment.

This Amendment shall be deemed a “Loan Document.” On and after the Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
and each reference in each of the Loan Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended by
this Amendment. The Credit Agreement and each of the other Loan Documents, as
supplemented by this Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Credit Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.

Section 8.        Acknowledgement and Reaffirmation of Borrower and Guarantors.

Each of the Borrower and the Guarantors hereby ratifies and confirms its
obligations under the Loan Documents to which it is a party, including after
giving effect to the amendments and transactions contemplated by this Amendment,
and including, without limitation, in the case of each of the Guarantors, its
guarantee of the Obligations.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

MSCI INC., as Borrower By:   

/s/Linda S. Huber

   Name: Linda S. Huber    Title: Chief Financial Officer Barra, LLC, as
Guarantor: By:   

/s/Linda S. Huber

   Name: Linda S. Huber    Title: Chief Financial Officer RiskMetrics Group,
LLC, as Guarantor: By:   

/s/Linda S. Huber

   Name: Linda S. Huber    Title: Chief Financial Officer RiskMetrics Group
Holdings, LLC, as Guarantor: By:   

/s/Linda S. Huber

   Name: Linda S. Huber    Title: Chief Financial Officer RiskMetrics Solutions,
LLC, as Guarantor: By:   

/s/Linda S. Huber

   Name: Linda S. Huber    Title: Chief Financial Officer

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and L/C Issuer

By:   

/s/Jennifer M. Dunneback

  

Name: Jennifer M. Dunneback

  

Title: VP

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA., as a Lender: By:   

/s/Jennifer M. Dunneback

  

Name: Jennifer M. Dunneback

  

Title: VP

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:   

/s/Maryanne Fitzmaurice

  

Name: Maryanne Fitzmaurice

  

Title: Director

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   

/s/Ryan Durkin

  

Name: Ryan Durkin

  

Title: Authorized Signatory

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   

/s/Michael King

  

Name: Michael King

  

Title: Authorized Signatory

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as a Lender By:   

/s/Rajiv Ranjan

  

Name: Rajiv Ranjan

  

Title: Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:   

/s/Angela Reilly

   Name: Angela Reilly    Title: Senior Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Fifth Third Bank, National Association, as a Lender By:   

/s/Jose A. Rosado

   Name: Jose A. Rosado    Title: Senior Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:   

/s/Steve Levi

   Name: Steve Levi    Title: Senior Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 By:   

/s/Doreen Barr

   Name: Doreen Barr    Title: Authorized Signatory

 By:   

/s/Bastien Dayer

   Name: Bastien Dayer    Title: Authorized Signatory

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:   

/s/Jocelyn Boll

   Name: Jocelyn Boll    Title: Managing Director

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

EXHIBIT A

[Amended Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 3

 

REVOLVING CREDIT AGREEMENT

Dated as of November 20, 2014

as amended as of November 15, 2019

among

MSCI INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and L/C Issuer,

and

The Other Lenders Party Hereto

 

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.,

GOLDMAN SACHS BANK USA,

and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     32  

1.03

 

Accounting Terms

     33  

1.04

 

Rounding

     33  

1.05

 

Times of Day

     33  

1.06

 

Letter of Credit Amounts

     33  

1.07

 

Currency Equivalents Generally

     34  

1.08

 

Pro Forma Calculation

     34  

1.09

 

Interest Rates; LIBOR Notification

     34  

1.10

 

Divisions

     34   ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

 

The Loans

     35  

2.02

 

Borrowings, Conversions and Continuations of Loans

     35  

2.03

 

Letters of Credit

     36  

2.04

 

[Reserved]

     41  

2.05

 

Prepayments

     41  

2.06

 

Termination or Reduction of Commitments

     41  

2.07

 

Repayment of Loans

     42  

2.08

 

Interest

     42  

2.09

 

Fees

     42  

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     43  

2.11

 

Evidence of Debt

     43  

2.12

 

Payments Generally; Administrative Agent’s Clawback

     44  

2.13

 

Sharing of Payments by Lenders

     46  

2.14

 

Increase in Commitments

     46  

2.15

 

Cash Collateral

     47  

2.16

 

Defaulting Lenders

     48  

2.17

 

Extended Commitments

     50   ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

 

Taxes

     52  

3.02

 

Illegality

     54  

3.03

 

Alternate Rate of Interest

     55  

3.04

 

Increased Costs; Reserves on Eurodollar Loans

     56  

3.05

 

Compensation for Losses

     57  

3.06

 

Mitigation Obligations; Replacement of Lenders

     58  

3.07

 

Survival

     58  

 

-i-



--------------------------------------------------------------------------------

Section

       Page   ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

 

Conditions to Effectiveness

     58  

4.02

 

Conditions to All Credit Extensions

     60   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.01

 

Existence, Qualification and Power

     60  

5.02

 

Authorization; No Contravention

     60  

5.03

 

Governmental Authorization; Other Consents

     61  

5.04

 

Binding Effect

     61  

5.05

 

Financial Statements; No Material Adverse Effect

     61  

5.06

 

Litigation

     61  

5.07

 

Ownership of Property

     62  

5.08

 

Environmental Compliance

     62  

5.09

 

Insurance

     62  

5.10

 

Taxes

     62  

5.11

 

ERISA Compliance

     62  

5.12

 

Subsidiaries

     63  

5.13

 

Margin Regulations; Investment Company Act

     63  

5.14

 

Disclosure

     63  

5.15

 

Compliance with Laws

     63  

5.16

 

Intellectual Property; Licenses, Etc.

     63  

5.17

 

Anti-Money-Laundering Laws; Anti-Corruption Laws; Sanctions

     64   ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

6.01

 

Financial Statements

     64  

6.02

 

Certificates; Other Information

     65  

6.03

 

Notices

     66  

6.04

 

Payment of Taxes

     67  

6.05

 

Preservation of Existence, Etc.

     67  

6.06

 

Maintenance of Properties

     67  

6.07

 

Maintenance of Insurance

     67  

6.08

 

Compliance with Laws

     67  

6.09

 

Books and Records

     68  

6.10

 

Inspection Rights

     68  

6.11

 

Use of Proceeds

     68  

6.12

 

Additional Guarantors

     68  

6.13

 

Compliance with Environmental Laws

     69   ARTICLE VII

 

NEGATIVE COVENANTS

 

7.01

 

Liens

     69  

7.02

 

Subsidiary Indebtedness

     72  

7.03

 

Fundamental Changes

     75  

7.04

 

Sale/Leaseback Transactions

     76  

 

-ii-



--------------------------------------------------------------------------------

Section

       Page  

7.05

 

Restricted Payments

     77  

7.06

 

Change in Nature of Business

     78  

7.07

 

Financial Covenants

     78   ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01

 

Events of Default

     78  

8.02

 

Remedies upon Event of Default

     80  

8.03

 

Application of Funds

     81   ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01

 

Appointment and Authority

     82  

9.02

 

Rights as a Lender

     83  

9.03

 

Administrative Agent’s Reliance, Indemnification, Etc.

     83  

9.04

 

Posting of Communications

     84  

9.05

 

Delegation of Duties

     85  

9.06

 

Resignation of Administrative Agent

     86  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     86  

9.08

 

No Other Duties, Etc.

     87  

9.09

 

Administrative Agent May File Proofs of Claim

     87  

9.10

 

Guaranty Matters

     87  

9.11

 

Withholding Taxes

     88  

9.12

 

Certain ERISA Matters

     88   ARTICLE X

 

MISCELLANEOUS

 

10.01

 

Amendments, Etc.

     90  

10.02

 

Notices; Effectiveness; Electronic Communications

     91  

10.03

 

No Waiver; Cumulative Remedies

     93  

10.04

 

Expenses; Indemnity; Damage Waiver

     93  

10.05

 

Payments Set Aside

     95  

10.06

 

Successors and Assigns

     95  

10.07

 

Treatment of Certain Information; Confidentiality

     99  

10.08

 

Right of Setoff

     100  

10.09

 

Interest Rate Limitation

     101  

10.10

 

Counterparts; Integration; Effectiveness

     101  

10.11

 

Survival of Representations and Warranties

     102  

10.12

 

Severability

     102  

10.13

 

Replacement of Lenders

     102  

10.14

 

Governing Law; Jurisdiction; Etc.

     103  

10.15

 

WAIVER OF JURY TRIAL

     104  

10.16

 

No Advisory or Fiduciary Responsibility

     104  

10.17

 

USA PATRIOT Act Notice

     105  

10.18

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     105  

10.19

 

Acknowledgement Regarding Any Supported QFCs

     106  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01A

  

Commitments and Applicable Percentages

5.06

  

Litigation

5.08

  

Environmental Matters

5.11(d)

  

ERISA Matters

5.12

  

Subsidiaries and Other Equity Investments; Loan Parties

5.16

  

Intellectual Property Matters

7.01

  

Existing Liens

7.02

  

Existing Subsidiary Indebtedness

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

A

  

Committed Loan Notice

B

  

Revolving Credit Note

C

  

Compliance Certificate

D

  

Assignment and Assumption

E

  

Guaranty

F

  

United States Tax Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT is entered into as of November 20, 2014, as
amended as of November 15, 2019, among MSCI Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower has requested that (a) the Lenders extend credit in the
form of Loans at any time and from time to time prior to the Maturity Date, in
an aggregate principal amount at any time outstanding not in excess of
$400,000,000 and (b) the L/C Issuer issue Letters of Credit for the account of
the Borrower or its Subsidiaries.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01      Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Additional Commitments” has the meaning specified in Section 2.14(a).

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

“Additional Commitment Lender” has the meaning specified in
Section 2.14(a)(iii). For the avoidance of doubt, any Additional Commitment
Lender shall be deemed a Lender under this Agreement.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Additional
Commitments pursuant to Section 2.14 and/or Extended Commitments pursuant to
Section 2.17, which shall be consistent with the applicable provisions of this
Agreement and otherwise reasonably satisfactory to the parties thereto. Each
Additional Credit Extension Amendment shall be executed by the Administrative
Agent, the L/C Issuer, the Loan Parties and the other parties specified in the
applicable Section of this Agreement (but not any other Lender not specified in
the applicable Section of this Agreement), but shall not effect any amendments
that would require the consent of each affected Lender or all Lenders pursuant
to the proviso in the first paragraph of Section 10.01. Any Additional Credit
Extension Amendment may include conditions for delivery of opinions of counsel
and other documentation consistent with the conditions in Section 4.01 and
certificates confirming satisfaction of conditions consistent with Section 4.02,
all to the extent reasonably requested by the Administrative Agent or the other
parties to such Additional Credit Extension Amendment.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

-1-



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Amendment No. 3 Effective Date, the amount of the Aggregate Commitments is
$400,000,000.

“Agreement” means this Revolving Credit Agreement as amended from time to time
in accordance with the terms hereof.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of the Amendment No. 1 Effective Date, among the Loan Parties, the Lenders
party thereto, the Additional Commitment Lender listed on the signature page
attached thereto, the Administrative Agent and the L/C Issuer.

“Amendment No. 1 Effective Date” means August 4, 2016, the date on which
Amendment No. 1 became effective.

“Amendment No. 3” means that certain Amendment No. 3 to Credit Agreement, dated
as of the Amendment No. 3 Effective Date, among the Loan Parties, the Lenders
party thereto, the Administrative Agent and the L/C Issuer.

“Amendment No. 3 Effective Date” means November 15, 2019, the date on which
Amendment No. 3 became effective.

“Anti-Corruption Laws” means all laws, rules and regulations concerning or
relating to bribery or corruption of any jurisdiction in which the Borrower or
its Subsidiaries conduct business.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties related to terrorism financing or money laundering, including any
applicable provision of Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(USA PATRIOT Act) of 2001 (Title III of Pub. L. 107-56) and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) of any
jurisdiction in which the Loan Parties or their respective subsidiaries conduct
business.

“Applicable Additional Credit Extension Transaction” means, as of the date of
any Additional Credit Extension Amendment, the entering into such Additional
Credit Extension Amendment, the consummation of the transactions contemplated
thereby and the payment of fees and expenses incurred in connection with the
foregoing.

 

-2-



--------------------------------------------------------------------------------

“Applicable Fee Rate” means (i) from the Effective Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter during which the Effective Date occurs,
0.30% per annum, (ii) from the last date referenced in clause (i) to the
Amendment No. 3 Effective Date, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Pricing Level      Consolidated Leverage Ratio   Applicable Fee
Rate

1

   £ 1.50:1.00   0.20%

2

   > 1.50:1.00 and £ 2.50:1.00   0.25%

3

   > 2.50:1.00   0.30%

and (iii) from and after the Amendment No. 3 Effective Date, 0.20% per annum.

Prior to the Amendment No. 3 Effective Date, any increase or decrease in the
Applicable Fee Rate resulting from a change in the Consolidated Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the written request of the Required
Lenders, Pricing Level 3 shall apply, as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until the first Business Day immediately following delivery of such Compliance
Certificate, at which time the Applicable Fee Rate shall be determined based on
such Compliance Certificate. Prior to the Amendment No. 3 Effective Date, at any
time an Event of Default shall have occurred and be continuing, then, upon the
written request of the Required Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which the Borrower shall have received such
request until the first Business Day on which such Event of Default is waived or
no longer exists.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period prior to the Amendment
No. 3 Effective Date shall be subject to the provisions of Section 2.10(b).

“Applicable Parties” has the meaning specified in Section 9.04(c).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The Applicable Percentage of each Lender as of the
Amendment No. 3 Effective Date is set forth opposite the name of such Lender on
Schedule 2.01A.

“Applicable Rate” means, (i) from the Effective Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter during which the Effective Date occurs,
0.75% per annum for Base Rate Loans and 1.75% per annum for Eurodollar Loans and
Letter of Credit Fees, (ii) from the last date referenced in clause (i) to the
Amendment No. 3 Effective Date, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
prior to the Amendment No. 3 Effective Date pursuant to Section 6.02(a):

 

-3-



--------------------------------------------------------------------------------

Applicable Rate Pricing Level      Consolidated Leverage Ratio  

Eurodollar

Loans (Letters

of Credit)

 

Base Rate

Loans

1

   £ 1.50:1.00   1.25%   0.25%

2

   > 1.50:1.00 and £ 2.50:1.00   1.50%   0.50%

3

   > 2.50:1.00   1.75%   0.75%

and (iii) from and after the Amendment No. 3 Effective Date, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate Pricing Level      Consolidated Leverage Ratio  

Eurodollar

Loans (Letters

of Credit)

 

Base Rate

Loans

1

   £ 1.50:1.00   1.00%   0.00%

2

   > 1.50:1.00 and £ 2.50:1.00   1.25%   0.25%

3

   > 2.50:1.00   1.50%   0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the written
request of the Required Lenders, Pricing Level 3 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the first Business Day immediately following delivery
of such Compliance Certificate, at which time the Applicable Rate shall be
determined based on such Compliance Certificate. If at any time an Event of
Default shall have occurred and be continuing, then, upon the written request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which the Borrower shall have received such request until the
first Business Day on which such Event of Default is waived or no longer exists.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Electronic Platform” has the meaning specified in Section 9.04(a).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, in respect of a Sale/Leaseback Transaction,
as at the time of determination, the present value (discounted at the interest
rate implicit in such transaction, determined in accordance with GAAP) of the
total obligations of the lessee for rental payments during the remaining term of
the lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).

“Audited Financial Statements” means the audited consolidated statements of
financial condition of the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2018, and the related consolidated statements of income,
comprehensive income, shareholders’ equity and cash flows for such fiscal year
of the Borrower and its Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Effective Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitments pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
the Business Day immediately preceding such day) plus 1.00% per annum; provided
that for the purpose of this definition, the Adjusted LIBO Rate for any day
shall be based (if this clause (c) applies) on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one-month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Base Rate is being used as an alternate rate of interest
pursuant to Section 3.03 (for the avoidance doubt, only until any amendment has
become effective pursuant to Section 3.03(b)), then the Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the Base Rate as determined
pursuant to the foregoing shall be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided, further, that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

-5-



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) , that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1)        in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or

(2)        in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1)        a public statement or publication of information by or on behalf of
the administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2)        a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely; provided that, at the time of such

 

-6-



--------------------------------------------------------------------------------

statement or publication, there is no successor administrator that will continue
to provide the LIBO Screen Rate; and/or

(3)        a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 3.03 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.03.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or, if there is no such board,
the managing member of such Person, (iii) in the case of any partnership, the
Board of Directors of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing or any committee thereof duly
authorized to act on behalf thereof.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing of Loans pursuant to Section 2.01.

 

-7-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any Eurodollar Loan,
means any such day that is also a London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or L/C Issuer
and the Lenders, as collateral for L/C Obligations or obligations of Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the L/C Issuer benefiting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted under this Agreement):

(a)        readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than two (2) years from
the date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b)        time deposits with, or certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
360 days from the date of acquisition thereof;

(c)        commercial paper issued by any Person organized under the laws of any
state of the United States and rated, at the time of acquisition thereof, at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P, in each case with maturities of not more than
360 days from the date of acquisition thereof;

(d)        readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having, at the time of acquisition thereof, an
Investment Grade Rating with maturities of 360 days or less from the date of
acquisition;

(e)        readily marketable direct obligations issued by any foreign
government or any political subdivision or public instrumentality thereof, in
each case having, at the time of acquisition thereof, an Investment Grade Rating
with maturities of 360 days or less from the date of acquisition;

 

-8-



--------------------------------------------------------------------------------

(f)        fully collateralized repurchase agreements with a term of not more
than 30 days for underlying securities described in clauses (a) through (e)
above and entered into with a financial institution satisfying the criteria
described in clause (b) above;

(g)        any money market or similar fund not less than 90% of the assets of
which are comprised of cash or any of the items specified in clauses (a) through
(f) of this definition and as to which withdrawals are permitted at least every
90 days; and

(h)        other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the Amendment No. 3 Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 3.04(b), by any lending office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Amendment No. 3 Effective Date; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in the implementation thereof
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of the Borrower (or its
successor by merger, consolidation or purchase of all or substantially all of
its assets), other than by the imposition of a holding company, the beneficial
owners of whose Voting Stock would not have caused a Change of Control if such
beneficial owners had directly held the Voting Stock of the Borrower held by
such holding company;

(b)        the adoption of a plan relating to the liquidation or dissolution of
the Borrower; or

(c)        the merger or consolidation of the Borrower with or into another
Person or the merger of another Person with or into the Borrower, or the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation, in one or a series of related transactions) of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person other than a transaction, in the case of a merger or
consolidation transaction, following which holders of securities that
represented 100% of the Voting Stock of the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at

 

-9-



--------------------------------------------------------------------------------

least 50% of the voting power of the Voting Stock of the surviving Person in
such merger or consolidation transaction immediately after giving effect to such
transaction.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Account” has the meaning specified in Section 2.03(l).

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01A under
the caption “Commitment” opposite such caption in the Additional Credit
Extension Amendment or Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement; provided, that at no time shall the
Revolving Credit Exposure of any Lender exceed its Commitment.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A.

“Communications” has the meaning specified in Section 9.04(c).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or any other form reasonably acceptable to the Borrower and the
Administrative Agent.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)        the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2)        if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

-10-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted (and not added back) in calculating such Consolidated Net
Income (without duplication): (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes and for foreign
withholding taxes payable, (iii) depreciation and amortization expense,
including any amortization of intangibles, (iv) non-cash charges (including
non-cash charges related to employee benefit or other management or stock
compensation plans or expense, but excluding write-offs, write-downs or reserves
with respect to accounts receivable or inventory (which write-offs, write-downs
or reserves shall not be added back under any clause of this definition of
Consolidated EBITDA (other than clause (b)(ii) below))) (provided that if any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA in such future period to such
extent, and excluding amortization of a prepaid cash item that was in a prior
period), (v) unusual or non-recurring losses or expenses (including severance
and relocation costs, one-time compensation charges, restructuring charges,
integration costs and reserves), including such items related to acquisitions
and to closure/consolidation of facilities, in an amount not to exceed, in the
aggregate under this clause (v) for any Measurement Period, 5.0% of Consolidated
EBITDA for such Measurement Period, (vi) transaction costs, fees and expenses
(including swap breakage costs) in connection with the Transactions, any sale of
Equity Interests, any acquisition or other investment, any disposition, the
incurrence of, or any refinancing of, any Indebtedness or any Applicable
Additional Credit Extension Transaction (in each case whether or not
successful), (vii) any net after-tax loss from the early extinguishment of
Indebtedness or hedging obligations or other derivative instruments,
(viii) costs of surety bonds incurred in connection with financing activities,
(ix) mark-to-market losses recognized pursuant to FASB ASC Topic 815 or any
successor thereof, (x) to the extent reimbursement therefor is actually received
by the Borrower or a Subsidiary, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with any acquisition
and (xi) cash expenses incurred during such period in connection with casualty
events to the extent such expenses are reimbursed in cash by insurance during
such period and minus (b) the following to the extent included in calculating
such Consolidated Net Income (without duplication): (i) Federal, state, local
and foreign income tax credits, (ii) all non-cash items increasing Consolidated
Net Income (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash items in any prior period
or reversal of a reserve with respect to accounts receivable or inventory which
reduced Consolidated EBITDA hereunder in a prior period), (iii) unusual or
non-recurring gains or income, (iv) any net after-tax income from the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments, and (v) mark-to-market gains recognized pursuant to FASB ASC
Topic 815 or any successor thereof (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period); provided that (x) there shall be
excluded in determining Consolidated EBITDA non-operating currency transaction
gains and losses (including the net loss or gain resulting from Swap Contracts
for currency exchange risk) and (y) for purposes of determining the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio, Consolidated EBITDA
shall be determined on a Pro Forma Basis. The calculation of Consolidated EBITDA
shall exclude any non-cash impact attributable to the reduction in deferred
revenue or reduction in deferred costs to balance sheet accounts as a result of
the fair value exercise undertaken as required by purchase method of accounting
for any acquisition permitted hereunder, in accordance with GAAP (such exclusion
to be reflected in the period in which such revenues or costs would have been
recorded had such reduction not been required).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Indebtedness of the
type described in clauses (a), (b) (to the extent drawn and not reimbursed),
(f), (g) and, without duplication, (h) (with respect to any Indebtedness
described in clauses (a), (b) (to the extent drawn and not reimbursed), (f) or
(g) of the definition of “Indebtedness”) of the definition of “Indebtedness”.
Notwithstanding any other provision of

 

-11-



--------------------------------------------------------------------------------

this Agreement to the contrary, the amount of Consolidated Funded Indebtedness
for which recourse is limited either to a specified amount or to an identified
asset of such Person shall be deemed to be equal to such specified amount or the
fair market value of such identified asset as determined by such Person in good
faith, as the case may be.

“Consolidated Interest Charges” means, for any Measurement Period, the sum,
without duplication, of (a) all interest, premium payments and debt discount in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP but, in any event, excluding upfront fees
and expenses and the amortization of deferred financing costs (including, for
the avoidance of doubt, any upfront fees, expenses or amortized deferred
financing costs accelerated upon giving effect to this Agreement, amendments to
this Agreement and the transactions contemplated thereby or hereby), and (b) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by the Borrower and its Subsidiaries
on a consolidated basis for such period. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by the Borrower or any Subsidiary with respect to interest rate Swap
Contracts.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges paid
in cash, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (x) Consolidated Funded Indebtedness as of such date minus (y) up to
$100.0 million of unrestricted cash and cash equivalents of the Borrower and its
Subsidiaries as of such date to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude, without duplication, (a) any net after-tax extraordinary
gains or losses for such Measurement Period and the cumulative effect of a
change in accounting principles during such Measurement Period, (b) any net
after-tax gains or losses on asset sales outside the ordinary course of
business, (c) the net income of any Subsidiary (other than a Guarantor) during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in the net income of any
such Person for such Measurement Period shall be included in Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed by such Person during such Measurement Period to the Borrower or a
Guarantor as a dividend or other distribution, and (d) any income (or loss) for
such Measurement Period of any Person (other than the Borrower) if such Person
is not a Subsidiary, except that the Borrower’s equity in the net income of any
such Person for such Measurement Period shall be included in Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary (other than a Guarantor), such Subsidiary is
not precluded from further distributing such amount to the Borrower (or a
Guarantor) as described in clause (c) of this proviso).

 

-12-



--------------------------------------------------------------------------------

“Consolidated Total Assets” means the consolidated total assets of the Borrower
and its Subsidiaries, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 6.01(a) or (b).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(i)        a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)      a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 10.19.

“Credit Extension” means (a) a Borrowing or (b) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.16, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any

 

-13-



--------------------------------------------------------------------------------

applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (and is financially able to meet
such obligations as of the date of certification) (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.16)
upon delivery of written notice of such determination to the Borrower, each L/C
Issuer and each Lender.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and whether effected pursuant to a
division or otherwise) of any property by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith. The term
“Dispose” shall have a correlative meaning to the term “Disposition”.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case of clauses (a) through
(d) above, prior to the date that is ninety-one (91) days after the latest
Maturity Date in effect at the time of issuance of such Equity Interest;
provided that an Equity Interest shall not be deemed to be a Disqualified Equity
Interest solely because it is redeemable or is required to be redeemed as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and all
outstanding Letters of Credit.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“Early Opt-in Election” means the occurrence of:

 

-14-



--------------------------------------------------------------------------------

(1)        (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 3.03 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

(2)        (i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway and any other state that is a member of the
European Economic Area.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 4.01.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Laws relating to pollution or the
protection of the environment or the release of any hazardous or toxic materials
into the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-15-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities of such Person convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting;
provided that “Equity Interests” shall exclude any indebtedness convertible into
or exchangeable for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) any failure to meet the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, with respect to any Pension Plan, whether or
not waived, or the failure to make any required contribution to a Multiemployer
Plan; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (e) a complete or partial withdrawal by the
Borrower or any ERISA Affiliate from a Multiemployer Plan; (f) the filing of a
notice of intent to terminate a Pension Plan or Multiemployer Plan or the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA, respectively; (g) the institution by the
PBGC of proceedings to terminate a Pension Plan or Multiemployer Plan; (h) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (i) the determination that any Pension Plan is considered
an at-risk plan or a Multiemployer Plan is in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303 and
305 of ERISA; or (j) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) any Domestic Subsidiary of a CFC, (b) any
Domestic Subsidiary that owns no material assets (directly or through one or
more Persons that are disregarded entities for purposes of the Code) other than
Equity Interests (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more CFCs, (c) any Subsidiary that is
not, directly or indirectly, wholly-owned by the Borrower and its Subsidiaries
and (d) any Subsidiary that is prohibited

 

-16-



--------------------------------------------------------------------------------

by applicable law, rule or regulation or by any contractual obligation existing
at the time such Subsidiary is acquired (and not in contemplation of such
acquisition) from providing a Guarantee or which would require governmental
(including regulatory) consent, approval, license or authorization of any third
party (other than the Borrower or any of its Subsidiaries) to provide a
Guarantee unless such consent, approval, license or authorization has been
received.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, a Recipient, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Foreign Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Foreign Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Foreign Lender acquires the applicable
interest in the applicable Commitment (other than pursuant to an assignment
request by the Borrower under Section 10.13) or (ii) such Foreign Lender changes
its Lending Office, except in each case to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding Tax pursuant to Section 3.01(a), (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any withholding Taxes imposed under FATCA.

“Exempted Debt” means, without duplication, (i) all obligations of the Borrower
and its Subsidiaries which is secured by a Lien incurred and outstanding under
Section 7.01(a)(xxviii), (ii) all Attributable Indebtedness in respect of
Sale/Leaseback Transactions Incurred and outstanding under Section 7.04(c) and
(iii) all indebtedness of Subsidiaries of the Borrower that are not Guarantors
Incurred and outstanding under Section 7.02(b)(xv).

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of May 4, 2012 (as amended prior to the date hereof) among the Borrower
and the other parties thereto.

“Existing Letters of Credit” means those letters of credit issued and
outstanding as of the Effective Date under the Existing Credit Agreement.

“Extended Commitment” means any Commitment the Maturity Date of which is
extended in accordance with Section 2.17.

“Extending Lender” has the meaning specified in Section 2.17(b).

“Extension Date” has the meaning specified in Section 2.17(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), any intergovernmental agreement, treaty or convention
among Governmental Authorities (and any U.S. or non-U.S. fiscal or regulatory
law, legislation, rules, or official administrative practices) implementing the
foregoing.

 

-17-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time) and published on the next succeeding
Business Day by the NYFRB as the federal funds effective rate; provided that if
the Federal Funds Effective Rate as so determined shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Fee Letter” means the Engagement Letter, dated as of October 22, 2014, between
the Borrower, JPMCB and J.P. Morgan.

“Foreign Lender” means any Lender or L/C Issuer that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants (or any successor thereto), the statements and
pronouncements of the Financial Accounting Standards Board (or any successor
thereto) or the statements and pronouncements of the Securities Exchange
Commission, in each case applicable to companies subject to reporting under
Section 13 or 15(d) of the Exchange Act. Unless otherwise specified, subject to
Section 1.03, all computations contained in this Agreement will be computed in
conformity with GAAP. At any time after the Effective Date, subject to
Section 1.03(b), the Borrower may elect to apply International Financial
Reporting Standards (“IFRS”) as issued by the International Accounting Standards
Board or any successor thereto applicable to companies subject to reporting
under Section 13 or 15(d) of the Exchange Act in lieu of GAAP and, upon any such
election, references herein to GAAP shall thereafter be construed to mean IFRS
on the date of such election; provided that any calculation or determination in
this Agreement that requires the application of GAAP for periods that include
fiscal quarters ended prior to the Borrower’s election to apply IFRS shall
remain as previously calculated or determined in accordance with GAAP.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation

 

-18-



--------------------------------------------------------------------------------

payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made (or, if such Guarantee is limited by its terms to a
lesser amount, such lesser amount) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided that, in the case of any Guarantee
of the type set forth in clause (b) above, if recourse to such Person for such
Indebtedness is limited to the assets subject to such Lien, then such Guarantee
shall be a Guarantee hereunder solely to the extent of the lesser of (x) the
amount of the Indebtedness secured by such Lien and (y) the value of the assets
subject to such Lien. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower identified on
Schedule 5.12 and each other Subsidiary of the Borrower that executes and
delivers the Guaranty pursuant to Section 6.12, in each case, until such
Subsidiary is released from the Guaranty in accordance herewith and therewith.

“Guaranty” means, collectively, the Guaranty dated as the date hereof made by
the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit E, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12, in each case as amended,
supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic (or words of
similar import) pursuant to any Environmental Law.

“IBA” has the meaning specified in Section 1.09.

“IFRS” has the meaning specified in the definition of “GAAP”.

“Immaterial Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, together with all other Immaterial Subsidiaries, did not have
total assets on the last day of the most recent Measurement Period that equaled
or exceeded 5% of the Consolidated Total Assets of the Borrower and its
Subsidiaries at such date.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

-19-



--------------------------------------------------------------------------------

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Person at the time it becomes
a Subsidiary. The term “Incurrence” when used as a noun shall have a correlative
meaning.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)        the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)        net obligations of such Person under any Swap Contract;

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable, deferred expenses or
accrued expenses in the ordinary course of business and earn-out obligations
until such obligations become a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after becoming due and payable);

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)        all Attributable Indebtedness of such Person;

(g)        all obligations of such Person under Capitalized Leases; and

(h)        all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer (but only to the extent such Person is
liable therefor as a result of such Person’s ownership interest in such joint
venture), unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

 

-20-



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and each Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each fiscal quarter of the Borrower,
commencing with the first such day to occur after the Effective Date, and each
Maturity Date.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
or if available to, and consented to by, all the Lenders, twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)        no Interest Period shall extend beyond the latest Maturity Date.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) (with a stable or better outlook) by Moody’s or BBB- (or the
equivalent) (with a stable or better outlook) by S&P, or an equivalent rating by
any other nationally recognized statistical rating agency selected by the
Borrower.

“IRS” means the United States Internal Revenue Service.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Agreement, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the L/C Issuer and the Borrower (or any
Subsidiary) regarding the L/C Issuer’s L/C Sublimit or the respective rights and
obligations between the Borrower (or any Subsidiary) and the L/C Issuer in
connection with the issuance of Letters of Credit.

“J.P. Morgan” means J.P. Morgan Securities LLC.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged

 

-21-



--------------------------------------------------------------------------------

with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment made by the L/C Issuer pursuant to a Letter
of Credit.

“L/C Sublimit” means $10,000,000. The Borrower may, at any time and from time to
time, reduce the L/C Sublimit with the consent of the L/C Issuer; provided that
the Borrower shall not reduce the L/C Sublimit if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iii) of
Section 2.03(b) shall not be satisfied.

“L/C Issuer” means JPMCB in its capacity as issuer of Letters of Credit
hereunder, any successor issuer of Letters of Credit hereunder or any other
Lender that agrees to be an L/C Issuer and is approved by the Borrower and the
Administrative Agent to issue Letters of Credit. Any L/C Issuer may, in its sole
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. The term
“L/C Issuer” shall mean the applicable issuer of the relevant Letters of Credit
as the context may require.

“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Article 29(a) of the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (or such later
version thereof as may be in effect at the applicable time) or Rule 3.13 or
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the L/C Issuer and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

“Lead Arrangers” means (A) prior to Amendment No. 3, (i) prior to Amendment
No. 1, J.P. Morgan and (ii) in connection with and after Amendment No. 1, JPMCB,
in each case, in its capacity as sole lead arranger and bookrunner for the
facility hereunder and (B) in connection with Amendment No. 3, JPMCB, BofA
Securities, Inc., Goldman Sachs Bank USA and Morgan Stanley MUFG Loan Partners,
LLC, acting through Morgan Stanley Senior Funding, Inc. and MUFG Bank, Ltd., in
their capacity as joint lead arrangers and bookrunners for the facility
hereunder.

“Lender” has the meaning specified in the introductory paragraph hereto.

 

-22-



--------------------------------------------------------------------------------

“Lender Party” shall mean the Administrative Agent, the L/C Issuer or any
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(b).

“Letter of Credit Application” means an application and agreement for the
issuance, amendment or extension of a Letter of Credit in the form from time to
time in use by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the latest Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Leverage Increase Election” has the meaning specified in Section 7.07(b).

“Leverage Increase Period” has the meaning specified in Section 7.07(b).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means a loan made pursuant to Section 2.01.

“Loan Documents” means, collectively, (a) this Agreement and amendments of and
joinders to this Agreement that are deemed pursuant to their terms to be Loan
Documents for purposes hereof, (b) the Notes, (c) the Guaranty, (d) the Fee
Letter, (e) any agreement creating or perfecting rights

 

-23-



--------------------------------------------------------------------------------

in Cash Collateral pursuant to the provisions of Section 2.15 of this Agreement,
(f) each Issuer Document and (g) each Additional Credit Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Acquisition” means an acquisition of one or more assets or businesses
(including Equity Interests in any Person that becomes a Subsidiary thereby) in
a single transaction or series of related transactions where the aggregate
consideration payable by the Borrower or any of its Subsidiaries is at least
$100.0 million.

“Material Adverse Effect” means (a) a material adverse effect on the operations,
business, properties, liabilities (actual or contingent) or financial condition
of the Borrower and its Subsidiaries, taken as a whole; (b) a material adverse
effect on the ability of the Loan Parties (taken as a whole) to perform their
payment obligations under any Loan Document; or (c) a material adverse effect on
the material rights and remedies of the Lenders and the Administrative Agent
under any Loan Document.

“Material Domestic Subsidiary” means, at any time, any Domestic Subsidiary
(other than an Excluded Subsidiary) that accounts for more than 5.0% of the
consolidated total assets of the Borrower and its Subsidiaries as of the end of
the fiscal year for which annual financial statements have been (or was required
to be) delivered or as of the time such Person became a Domestic Subsidiary
calculated on a pro forma basis assuming for such purpose that such Person
became a Domestic Subsidiary as of the end of the most recent Measurement
Period.

“Maturity Date” means (a) with respect to Commitments in effect as of the
Amendment No. 3 Effective Date, the fifth anniversary of the Amendment No. 3
Effective Date and (b) with respect to any other Commitments, the date specified
as the “Maturity Date” thereof pursuant to the Additional Credit Extension
Amendment establishing such Commitments; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower ending prior to such date for
which financial statements have been delivered (or were required to be
delivered).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc. or any of its
Affiliates (other than the Borrower and its Subsidiaries).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

-24-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“New Lender” has the meaning specified in Section 2.17(e).

“Non-Extending Lender” has the meaning specified in Section 2.17(b).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a banking day of the NYFRB, for the
immediately preceding banking day of the NYFRB); provided that if none of such
rates are published for any day that is a Business Day, the term “NYFRB Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

-25-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.13).

“Outstanding Amount” means (a) with respect to Loans, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of the Loans occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (including Multiple Employer Plans but excluding
Multiemployer Plans) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA that is maintained or contributed to by the Borrower or
its subsidiaries, or, with respect to any Plan that is a Pension Plan, any ERISA
Affiliate.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 6.02.

“primary obligor” has the meaning specified in the definition of “Guarantee.”

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the

 

-26-



--------------------------------------------------------------------------------

Federal Reserve Board (as determined by the Administrative Agent). Each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Forma Basis” means:

(a)        the Transactions or any investments, acquisitions, dispositions of
any subsidiary, line of business or division that have been made by the Borrower
or any of its subsidiaries, and incurrences or repayments of indebtedness in
connection with such investment, acquisition or disposition, during the
applicable reference period or subsequent to such reference period and on or
prior to the date of determination will be given pro forma effect, as if they
had occurred on the first day of the applicable reference period;

(b)        any Person that is a Subsidiary of the Borrower on the date of
determination will be deemed to have been a Subsidiary of the Borrower at all
times during such reference period; and

(c)        any Person that is not a Subsidiary of the Borrower on the date of
determination will be deemed not to have been a Subsidiary of the Borrower at
any time during such reference period.

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and, except as set forth in the next
sentence, in a manner consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as set forth in a certificate of a Responsible Officer
of the Borrower (with supporting calculations) delivered to the Administrative
Agent. In addition to any adjustments consistent with Regulation S-X, such
certificate may set forth additional pro forma adjustments arising out of
factually supportable and identifiable cost savings initiatives attributable to,
or any other adjustments reasonably attributable to such investment, acquisition
or disposition (net of any additional costs associated with such investment,
acquisition or disposition) and expected in good faith to be realized within 12
months following such investment, acquisition or disposition, including, but not
limited to, (w) reduction in personnel expenses, (x) reduction of costs related
to administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such investment,
acquisition or disposition, and all other investments, acquisitions or
dispositions that have been consummated during the beginning of such period, and
any indebtedness or other liabilities repaid or incurred in connection therewith
had been consummated and incurred or repaid at the beginning of such period;
provided that the aggregate amount of adjustments made pursuant to this sentence
shall at no time exceed 15% of Consolidated EBITDA after giving pro forma effect
thereto. For purposes of making the computation referred to above, interest on
any Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

-27-



--------------------------------------------------------------------------------

“QFC Credit Support” has the meaning specified in Section 10.19.

“Qualified Equity Interests” of any Person means any Equity Interests of such
Person that are not Disqualified Equity Interests of such Person.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer or (d) any other recipient of a payment to be made by or on account of an
obligation of any Loan Party hereunder or any other Loan Document, as
applicable.

“Refinancing Indebtedness” means, with respect to any Indebtedness, Indebtedness
that refinances, refunds, renews, extends or replaces such Indebtedness in an
aggregate principal amount that does not exceed the principal amount of the
Indebtedness being refinanced, refunded, renewed, extended or replaced plus
accrued and unpaid interest thereon and any reasonable fees, premiums (including
tender premiums) and expenses relating to such refinancing, refunding, renewal,
extension or replacement.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and other
representatives of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of the Loans, a Committed Loan Notice and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, subject to Section 2.16, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 8.01 or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposures
and Unfunded Commitments representing more than 50% of the sum of the Revolving
Credit Exposures and Unfunded Commitments of all Lenders at such time, provided
that, solely for purposes of declaring the Loans to be due and payable pursuant
to Section 8.01, the Unfunded Commitment of each Lender shall be deemed to be
zero; and (b) for all purposes after the Loans become due and payable pursuant
to Section 8.01 or the Commitments expire or terminate, Lenders having Revolving
Credit Exposures representing more than 50% of the sum of the Revolving Credit
Exposures of all Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief strategy officer, principal accounting officer, general
counsel, global controller and head of finance operations, treasurer, assistant
treasurer, controller, assistant controller, corporate secretary, assistant
corporate secretary, investor relations vice president, treasury vice president,
head of internal audit of a Loan Party or any other officer in a similar
capacity and, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01(a)(iii), the secretary or any assistant secretary of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action

 

-28-



--------------------------------------------------------------------------------

on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided that any payment on any indebtedness
convertible into or exchangeable for any Equity Interests shall not constitute a
Restricted Payment.

“Reuters” has the meaning specified in Section 1.07.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (i) the outstanding principal amount of such Lender’s Loans and (ii) such
Lender’s Applicable Percentage of the L/C Obligations.

“Sale/Leaseback Transaction” has the meaning assigned to it under Section 7.04.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned fifty (50) percent or more by one or
more Persons referenced in clause (a).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves)

 

-29-



--------------------------------------------------------------------------------

expressed as a decimal established by the Federal Reserve Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). Such reserve percentage shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Supported QFC” has the meaning specified in Section 10.19.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

-30-



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Threshold Amount” means $100,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (i) entering into this Agreement, (ii) the
repayment of all outstandings, and termination of all commitments, under the
Existing Credit Agreement and (iii) the payment of the fees and expenses
incurred in connection with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less such Lender’s Revolving Credit Exposure.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(iii).

“Unmatured Surviving Obligations” means Obligations under this Agreement and the
other Loan Documents that by their terms survive the termination of this
Agreement or the other Loan Documents but are not, as of the date of
determination, due and payable and for which no outstanding claim has been made.

“Unreimbursed Amount” has the meaning specified in Section 2.03(e).

“U.S. Lender” has the meaning specified in Section 3.01(e).

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.19.

“USA Patriot Act” has the meaning specified in Section 10.17.

 

-31-



--------------------------------------------------------------------------------

“Voting Stock” of a Person means all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02      Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

(d)        Any references to the “date of this Agreement” or the “date hereof”
shall refer to the Effective Date.

 

-32-



--------------------------------------------------------------------------------

1.03      Accounting Terms.

(a)        Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
of the Borrower and its Subsidiaries, except as otherwise specifically
prescribed herein. Notwithstanding any other provision contained herein, (i) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value,”
as defined therein, (ii) the effects of FASB ASC 470-20 on financial liabilities
shall be disregarded and (iii) as set forth in Section 1.03(c) below, the
effects of FAS 842 on liabilities for operating leases shall be disregarded.

(b)        Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)        Leases. Notwithstanding anything to the contrary contained in
Section 1.03(b) or in the definition of “Capitalized Leases,” any change in
accounting for leases pursuant to GAAP resulting from the adoption of Financial
Accounting Standards Board Accounting Standards Update No. 2016-02, Leases
(Topic 842) (“FAS 842”), to the extent such adoption would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith (and, for the avoidance of doubt, operating leases (as
determined after giving effect to this Section 1.03(c)), shall not be considered
“Indebtedness” for any purpose under this Agreement).

1.04        Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern Time (daylight or standard, as
applicable).

1.06        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount

 

-33-



--------------------------------------------------------------------------------

thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07        Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II and IX) or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any
currency other than Dollars, such equivalent amount thereof in the applicable
currency to be determined by using the rate of exchange for the purchase of
dollars with the applicable currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp., Refinitiv, or any successor thereto (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of dollars with the applicable currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its reasonable discretion).

1.08        Pro Forma Calculation. Notwithstanding anything to the contrary
herein, the calculation of the Consolidated Leverage Ratio and the Consolidated
Interest Coverage Ratio on any date for any purpose under this Agreement shall
be made on a Pro Forma Basis.

1.09        Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 3.03 provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 3.03, of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 3.03(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 3.03(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

1.10        Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or

 

-34-



--------------------------------------------------------------------------------

liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01      The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans to the Borrower from time to
time in Dollars, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment at such time; provided, however, that after giving effect to
any Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s Commitment. Within the limits
of each Lender’s Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. The Loans may be Base Rate
Loans or Eurodollar Loans, as further provided herein.

2.02      Borrowings, Conversions and Continuations of Loans.

(a)        Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by submitting
a Request for Credit Extension. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Loans or of any conversion of Eurodollar Loans to Base Rate Loans,
and (ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” (A) the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is
acceptable to all of them and (B) not later than 11:00 a.m., three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower whether or not the requested
Interest Period has been consented to by all such Lenders. Each such Committed
Loan Notice must be appropriately completed and signed by a Responsible Officer
of the Borrower. Each Borrowing of, conversion to or continuation of Eurodollar
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Except as provided in Section 2.03(e), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar

 

-35-



--------------------------------------------------------------------------------

Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans. Each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the Credit Extension on the Effective Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date a Committed Loan Notice with
respect to a Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be, first, applied to the
payment in full of any such L/C Borrowings, and second, made available to the
Borrower as provided above.

(c)        Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan. Upon notice to the Borrower from the Administrative Agent or
the Required Lenders during the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Loans.

(d)        The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate.

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect hereunder.

2.03      Letters of Credit.

(a)        Letters of Credit Generally. Subject to the terms and conditions set
forth herein, the Borrower may request the L/C Issuer to, and the L/C Issuer
may, in its sole discretion, issue Letters of Credit as the applicant thereof
for the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the L/C Issuer, at any time and from time to time prior to the
Letter of Credit Expiration Date.

(b)        Notice of Issuance, Amendment, Extension. To request the issuance of
a Letter of Credit (or the amendment or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the L/C
Issuer) to the L/C Issuer selected by it and to the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment or
extension, but in any event no less than three (3) Business Days) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying the date of issuance, amendment
or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend or extend
such Letter of Credit. In addition, as a condition to any such Letter of Credit
issuance, the Borrower shall have

 

-36-



--------------------------------------------------------------------------------

entered into a continuing agreement (or other letter of credit agreement) for
the issuance of letters of credit and/or shall submit a letter of credit
application, in each case, as required by the L/C Issuer and using the L/C
Issuer’s standard form (each, a “Letter of Credit Agreement”). In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Agreement, the terms and conditions
of this Agreement shall control. A Letter of Credit shall be issued, amended or
extended only if (and upon issuance, amendment or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment or extension (i) the L/C Obligations shall
not exceed the L/C Sublimit, (ii) no Lender’s Revolving Credit Exposure shall
exceed its Commitment and (iii) the Revolving Credit Exposures of all Lenders
shall not exceed the Aggregate Commitments.

(c)        Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the L/C Issuer to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any extension
of the expiration date thereof, one year after such extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

(d)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the L/C Issuer or the Lenders, the L/C Issuer
hereby grants to each Lender, and each Lender hereby acquires from the L/C
Issuer, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the L/C Issuer, such Lender’s Applicable Percentage of
each L/C Disbursement made by the L/C Issuer and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason,
including after the Maturity Date. Each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments.

(e)        Reimbursement. If the L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement not later than 1:00 p.m., New York City time, on the date that such
L/C Disbursement is made, if the Borrower shall have received notice of such L/C
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.02 that such payment be financed with a Base Rate
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable L/C
Disbursement, the payment then due from the Borrower in respect thereof (the
“Unreimbursed Amount”) and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.02(b) with respect to Loans made by
such Lender (and Section 2.02(b) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to

 

-37-



--------------------------------------------------------------------------------

the L/C Issuer the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the L/C Issuer or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the L/C Issuer, then to such Lenders and
the L/C Issuer as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the L/C Issuer for any L/C Disbursement
(other than the funding of Base Rate Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

(f)        Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft, demand certificate or other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, (iii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the L/C Issuer, nor any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the L/C Issuer’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as finally
determined by a court of competent jurisdiction), the L/C Issuer shall be deemed
to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)        Disbursement Procedures. The L/C Issuer for any Letter of Credit
shall, within the time allowed by applicable law or the specific terms of the
Letter of Credit following its receipt thereof, examine all documents purporting
to represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy or electronic mail) of such demand
for payment if the L/C Issuer has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the L/C Issuer and
the Lenders with respect to any such L/C Disbursement.

 

-38-



--------------------------------------------------------------------------------

(h)        Interim Interest. If the L/C Issuer for any Letter of Credit shall
make any L/C Disbursement, then, unless the Borrower shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the reimbursement
is due and payable at the rate per annum then applicable to Base Rate Loans and
such interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Borrower fails to reimburse such L/C Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.08(b) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the L/C Issuer, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the L/C Issuer
for such L/C Disbursement shall be for the account of such Lender to the extent
of such payment.

(i)        Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit at a rate per annum equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to Section 2.15
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on (w) the fifteenth day following the last day of each
March, June, September and December of each year, for the period accrued through
such last day, commencing with the first such date to occur after the issuance
of such Letter of Credit, (x) each Maturity Date prior to the Letter of Credit
Expiration Date, (y) on the Letter of Credit Expiration Date and (z) thereafter
on demand and (ii) computed on a quarterly basis in arrears. If there is any
change in such Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by such
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the rate of 2.0% above
the rate otherwise applicable thereto.

(j)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to 0.125%, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on (w) the fifteenth day following the last day of each March, June,
September and December of each year, for the period accrued through such last
day, commencing with the first such date to occur after the issuance of such
Letter of Credit, (x) each Maturity Date prior to the Letter of Credit
Expiration Date, (y) on the Letter of Credit Expiration Date and (z) thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k)        Replacement and Resignation of the L/C Issuer.

 

-39-



--------------------------------------------------------------------------------

(i)        The L/C Issuer may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced L/C Issuer and the
successor L/C Issuer. The Administrative Agent shall notify the Lenders of any
such replacement of the L/C Issuer. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced L/C Issuer pursuant to Section 2.09(a). From and after the
effective date of any such replacement, (x) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (y) references
herein to the term “L/C Issuer” shall be deemed to refer to such successor L/C
Issuer. After the replacement of the L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit or extend or otherwise amend any Existing
Letter of Credit.

(ii)        Subject to the appointment and acceptance of a successor L/C Issuer,
any L/C Issuer may resign as an L/C Issuer at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such resigning L/C Issuer shall be replaced in accordance with
Section 2.03(k)(i) above.

(l)        Cash Collateralization. If any Event of Default shall occur and be
continuing, within one Business Day after the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Obligation representing greater than 50%
of the total L/C Obligation) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “Collateral Account”), an amount in cash equal to
100% of the L/C Obligation as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 8.01(f). Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. In
addition, and without limiting the foregoing or paragraph (c) of this Section,
if any L/C Obligation remain outstanding after the expiration date specified in
said paragraph (c), the Borrower shall immediately deposit into the Collateral
Account an amount in cash equal to 100% of such L/C Obligation as of such date
plus any accrued and unpaid interest thereon.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the L/C Issuer
for L/C Disbursements for which it has not been reimbursed, together with
related fees, costs and customary processing charges, and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Obligation at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with L/C
Obligations representing greater than 50% of the total L/C Obligations), be
applied to satisfy other Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.

(m)        Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a

 

-40-



--------------------------------------------------------------------------------

Subsidiary, or states that a Subsidiary is the “account party,” “applicant,”
“customer,” “instructing party,” or the like of or for such Letter of Credit,
and without derogating from any rights of the L/C Issuer (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Letter of Credit, the Borrower (i) shall reimburse, indemnify and
compensate the L/C Issuer hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of the Borrower and (ii) irrevocably waives any
and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. The Borrower hereby acknowledges that the issuance of such
Letters of Credit for its Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04      [Reserved].

2.05      Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay any Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that any such notice of a prepayment to be made in connection with any
refinancing of all of the Commitments with the proceeds of such refinancing or
of any incurrence of Indebtedness, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence (provided,
further, that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 3.05). Any prepayment of a
Eurodollar Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages (except as permitted under Section 2.16).

2.06      Termination or Reduction of Commitments.

(a)        Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments and
(iv) any such notice of termination to be made in connection with any
refinancing of all of the Aggregate Commitments with the proceeds of such
refinancing or of any incurrence of Indebtedness, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence
(provided that the failure to terminate or reduce as a result of the failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 3.05).

 

-41-



--------------------------------------------------------------------------------

(b)        Mandatory. A Commitment shall terminate on the Maturity Date
applicable to such Commitment. If at any time the Total Outstandings exceed the
Aggregate Commitments at such time, the Borrower shall prepay Loans and/or Cash
Collateralize L/C Obligations to eliminate such excess. If at any time (1) the
Total Outstandings of any Lender exceeds its Commitment at such time, the
Borrower shall prepay Loans and/or Cash Collateralize L/C Obligations to
eliminate such excess; or (2) the L/C Obligations exceeds the L/C Sublimit at
such time, the Borrower shall Cash Collateralize L/C Obligations to eliminate
such excess.

(c)        Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Aggregate Commitment under this Section 2.06. Upon any
reduction of the Commitments, the Commitment of each Lender shall be reduced by
such Lender’s Applicable Percentage of such reduction amount. All fees in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07      Repayment of Loans. On the Maturity Date for each Commitment, the
Borrower shall repay to the Administrative Agent the aggregate principal amount
of all Loans outstanding under such Commitment on such date, together with
accrued and unpaid interest thereon, for the ratable account of the Lenders
holding such Commitment on such date.

2.08      Interest.

(a)        Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)        (i) If any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.0% plus the rate otherwise applicable to such Loan as provided in
paragraph (a) of this Section or (ii) in the case of any other amount, 2.0% plus
the rate applicable to Base Rate Loans as provided in paragraph (a) of this
Section.

(ii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09      Fees. In addition to certain fees described in Sections 2.03(i) and
(j):

(a)        Commitment Fee. The Borrower shall pay to the Administrative Agent,
for the account of each Lender, a commitment fee equal to the Applicable Fee
Rate times the actual daily amount by which the Commitment of such Lender
exceeds such Lender’s Applicable Percentage of the sum of (i) the Outstanding
Amount of Loans and (ii) the Outstanding Amount of L/C Obligations; provided,
however, that no commitment fee shall accrue on any Commitment of a

 

-42-



--------------------------------------------------------------------------------

Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable on (x) the fifteenth day following the
last day of March, June, September and December of each year for the period
accrued through such last day, commencing on the first such day to occur after
the Effective Date, and (y) each Maturity Date. The commitment fee shall be
calculated quarterly in arrears.

(b)        Other Fees. (i) The Borrower shall pay to the Lead Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)        The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a)        All computations of interest for Base Rate Loans (including the Base
Rate Loans determined by reference to the LIBO Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)        If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(e), 2.03(i) or 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11      Evidence of Debt.

(a)        The Commitments of and Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
one or more entries in the Register maintained by the Administrative Agent
acting as non-fiduciary agent solely for the purpose of Treasury Regulation
5f.103-1(c), as agent for the Borrower, in each case, in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be

 

-43-



--------------------------------------------------------------------------------

conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)        In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12      Payments Generally; Administrative Agent’s Clawback.

(a)        General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the Aggregate
Commitments (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

(b)        (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by

 

-44-



--------------------------------------------------------------------------------

the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)        Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received, prior to any date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
L/C Issuer pursuant to the terms hereof or any other Loan Document (including
any date that is fixed for prepayment by notice from the Borrower to the
Administrative Agent pursuant to Section 2.05), notice from the Borrower that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment or prepayment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)        Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e)        Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(f)        Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due

 

-45-



--------------------------------------------------------------------------------

hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.

2.13      Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest;

(ii)        the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender); (B) the application
of Cash Collateral provided for in Section 2.03 or 2.15; or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations to any
assignee or Participant (other than the Borrower or any of its Subsidiaries);
and

(iii)        the provisions of this Section shall be subject to the provisions
of Sections 2.14 and 2.17.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. For purposes of clause (b) of the definition of “Excluded
Taxes,” a Lender that acquires a participation pursuant to this Section 2.13
shall be treated as having acquired such participation on the earlier date on
which it acquired the Commitment with respect to which the payment giving rise
to the acquisition of such participation was made.

2.14      Increase in Commitments.

(a)        The Borrower may by written notice to the Administrative Agent elect
to seek commitments (“Additional Commitments”) to increase the Commitments;
provided that:

 

-46-



--------------------------------------------------------------------------------

(i)        the aggregate amount of all Additional Commitments shall not exceed
$200,000,000;

(ii)        any such increase shall be in an aggregate amount of $10,000,000 or
any whole multiple of $500,000 in excess thereof; provided that such amount may
be less than $10,000,000 if such amount represents all remaining availability
under the limit set forth in the preceding clause (i);

(iii)      the Additional Commitments shall be on the same terms as the
Commitments then outstanding with the latest Maturity Date immediately prior to
the Additional Commitments Effective Date; provided that (x) the Additional
Commitments may have a higher Applicable Rate than the outstanding Commitments
with the latest Maturity Date immediately prior to the Additional Commitments
Effective Date if the Applicable Rate for the outstanding Commitments with the
latest Maturity Date are automatically increased such that it is equal to the
Applicable Rate for the Additional Commitments and (y) the Borrower may pay
upfront fees on the Additional Commitments Effective Date to any Lender
providing Additional Commitments (in such capacity, an “Additional Commitment
Lender”); and

(iv)      no existing Lender shall be required to provide any Additional
Commitments.

(b)        Each such notice shall specify (x) the date (each, an “Additional
Commitments Effective Date”) on which the Borrower proposes that the Additional
Commitments shall be effective, which shall be a date reasonably acceptable to
the Administrative Agent and (y) the identity of the Persons (each of which
shall be an Eligible Assignee (for this purpose treating a Lender of Additional
Commitments as if it were an assignee)) whom the Borrower proposes would provide
the Additional Commitments and the portion of the Additional Commitment to be
provided by each such Person. As a condition precedent to the effectiveness of
any Additional Commitments, the Borrower shall deliver to the Administrative
Agent a certificate dated as of the Additional Commitments Effective Date signed
by a Responsible Officer of the Borrower certifying that the conditions in
Section 4.02(a) and (b) are satisfied. The Borrower shall prepay any Loans
outstanding on the Additional Commitments Effective Date with respect to any
Additional Commitment (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments. If there is a new Borrowing of Commitments on such Additional
Commitments Effective Date, the Lenders after giving effect to such Additional
Commitments shall make such Loans in accordance with Section 2.01.

(c)        The Additional Commitments shall be documented by an Additional
Credit Extension Amendment executed by each Additional Commitment Lender
providing the Additional Commitments (and the other Persons specified in the
definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14.

(d)        This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

2.15      Cash Collateral.

(a)        Certain Credit Support Events. At any time that there shall exist a
Defaulting Lender, upon the request of the Administrative Agent or the L/C
Issuer, the Borrower shall promptly

 

-47-



--------------------------------------------------------------------------------

deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).

(b)        Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent
pursuant to arrangement reasonably satisfactory to the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Section 2.03, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation),
related fees, costs, and customary processing charges and other obligations for
which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.

(d)        Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly (i) following the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.13)) or (ii) to the extent the
aggregate amount of Cash Collateral exceeds the Fronting Exposure; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.15 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16      Defaulting Lenders.

(a)        Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)        Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 10.01.

(ii)        Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any

 

-48-



--------------------------------------------------------------------------------

amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 10.08), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment of any amounts owing by that Defaulting Lender to the L/C
Issuer hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)        Certain Fees. That Defaulting Lender (x) shall be limited in its
right to receive commitment fees as provided in Section 2.09(a) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(i).

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.03,
the “Applicable Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Loans of that Lender.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

-49-



--------------------------------------------------------------------------------

(v)        Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)        New Letters of Credit. So long as any Lender is a Defaulting Lender,
no L/C Issuer shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

2.17      Extended Commitments.

(a)        At least 30 days but not more than 60 days prior to each anniversary
of the Amendment No. 3 Effective Date (any such applicable anniversary of the
Amendment No. 3 Effective Date, the “Extension Date”), but not more than twice
after the Amendment No. 3 Effective Date, the Borrower, by written notice to the
Administrative Agent, may request that each Lender extend the Maturity Date for
an additional one-year period as set forth in such notice from the Borrower.

(b)        The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall then, in its sole discretion, notify the Borrower
and the Administrative Agent in writing no later than 20 days prior to the
Extension Date whether such Lender will consent to the extension (each such
Lender consenting to the extension, an “Extending Lender”). The failure of any
Lender to notify the Administrative Agent of its intent to consent to any
extension shall be deemed a rejection by such Lender of such request. A Lender
that does not agree to an extension is referred to as a “Non-Extending Lender.”

(c)        Subject to satisfaction of the conditions in Section 4.02(a) and
(b) as of the Extension Date, on the Extension Date, (i) the Maturity Date in
effect at such time shall be extended for an additional one-year period as
requested,(ii) the Maturity Date following any such extension shall not be a
date that is more than five (5) years after the applicable Extension Date and
(iii) except as to the Lenders that have not consented to the extension of the
Maturity Date pursuant to Amendment No. 3, the Commitment of each Non-Extending
Lender that is not replaced pursuant to Section 2.17(e) shall terminate and the
Loans made by such Lender shall be prepaid, and any other amounts owing to such
Lender hereunder shall be paid.

(d)        To the extent that there are Non-Extending Lenders, the
Administrative Agent shall promptly so notify the Extending Lenders, and each
Extending Lender may, in its sole discretion, give written notice to the
Borrower and the Administrative Agent no later than 15 days prior to the

 

-50-



--------------------------------------------------------------------------------

Extension Date of the amount of the Commitments of the Non-Extending Lenders
that it is willing to assume.

(e)        The Borrower shall be permitted to require that any Non-Extending
Lender assign its Commitment to an Extending Lender or to replace any Lender
that is a Non-Extending Lender with a replacement financial institution or other
entity (each, a “New Lender”); provided that (A) the New Lender shall assume the
Commitment of the Non-Extending Lender and purchase all Loans of the
Non-Extending Lender at 100% of the principal amount thereof, together with all
accrued interest and all fees on such Loans and Commitment and all other amounts
owing to such replaced Lender on or prior to the date of replacement, (B) the
Borrower shall be liable to such replaced Lender under Section 3.05 if any Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (C) the replaced Lender shall be obligated
to assign its Commitment, Loans and L/C Obligations to the applicable
replacement Lender or Lenders in accordance with the provisions of Section 10.06
(it being understood that the Borrower or the New Lender shall be obligated to
pay the processing and recordation fee referred to therein) and (D) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.01 or 3.04, as the
case may be.

(f)        If the Extending Lenders and the New Lenders are willing to commit
amounts that, in an aggregate, exceed the amount of the Commitments of the
Non-Extending Lenders, the Borrower and the Administrative Agent shall allocate
the Commitments of the Non-Extending Lenders among them.

(g)        If any financial institution or other entity becomes a New Lender or
any Extending Lender’s Commitment is increased pursuant to this Section 2.17,
(i) Loans made on or after the applicable Extension Date shall be made in
accordance with the pro rata provisions of Section 2.01 based on the respective
Commitments in effect on and after the applicable Extension Date and (ii) if, on
the date of such joinder or increase, there are any Loans outstanding, such Loan
shall on or prior to such date be prepaid from the proceeds of new Loans made
hereunder (reflecting such additional Lender or increase), which prepayment
shall be accompanied by accrued interest on the Loans being prepaid and any
costs incurred by any Lender in accordance with Section 3.05.

(h)        In connection herewith, the Administrative Agent shall enter in the
Register (i) the names of any New Lenders and (ii) the respective allocations of
any Extending Lenders and New Lenders effective as of each Extension Date.

(i)        An Extended Commitment shall be established pursuant to an Additional
Credit Extension Amendment executed by the Extending Lenders, including any New
Lender (and the other Persons specified in the definition of Additional Credit
Extension Amendment but not any Non-Extending Lender). An Additional Credit
Extension Amendment consented to by the Required Lenders and the Administrative
Agent may establish Extended Commitments in a manner that varies from this
Section 2.17; provided that no Lender shall be required to extend the Maturity
Date of its Commitment without its written consent. Following the effective date
of any Additional Credit Extension Amendment to extend the Maturity Date of any
Commitment, the Borrower, any Non-Extending Lender and the Administrative Agent
(without the consent of any other Person) may enter into a supplement to such
Additional Credit Extension Amendment to extend the Maturity Date of such
Non-Extending Lender to be the same as the extended Maturity Date effected by
such Additional Credit Extension Amendment; provided that such Lender shall not
be paid any fee to extend the Maturity Date of its Commitment other than the fee
(if any) paid to the Lenders pursuant to such Additional Credit Extension
Amendment in consideration for such extension.

 

-51-



--------------------------------------------------------------------------------

(j)        This Section 2.17 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01      Taxes.

(a)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if a Loan Party or other applicable withholding agent shall be
required by applicable law to deduct any Taxes from such payments, then (i) the
Loan Party or other applicable withholding agent shall make such deductions,
(ii) the Loan Party or other applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law, and (iii) in the case of Indemnified Taxes or Other Taxes, the
sum payable shall be increased by the applicable Loan Party as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Lender (or, in the
case of payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made.

(b)        Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)        Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and,
without duplication, any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. After the Administrative Agent, any Lender or the L/C Issuer (as the case
may be) learns of the imposition of any Indemnified Taxes or Other Taxes, the
Administrative Agent, any Lender or the L/C Issuer (as the case may be) will act
in good faith to promptly notify the Borrower of its obligations hereunder;
provided, however, that the failure to provide Borrower with such notice shall
not release the Borrower of its indemnification obligation under this
Section 3.01(c).

(d)        Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party or other applicable withholding
agent to a Governmental Authority, the Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)        Status of Lenders. Any Lender entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement shall
deliver to the Borrower (and the Administrative Agent) at any time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or otherwise

 

-52-



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent to permit such
payments to be made without such withholding Tax or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the foregoing, each Foreign Lender shall, to the extent it is
legally eligible to do so, (i) on or prior to the date it becomes a Foreign
Lender, (ii) on or prior to the date on which any applicable form or
certification expires or becomes obsolete or incorrect, (iii) after the
occurrence of any event involving such Foreign Lender that requires a change in
the most recent form or certification previously delivered by it to Borrower and
the Administrative Agent, and (iv) from time to time if reasonably requested by
the Borrower or the Administrative Agent, provide the Administrative Agent and
the Borrower whichever of the following is applicable:

(i)        duly completed copies of IRS Form W-8BEN or W-8BEN-E (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party and which provides for an exemption from or
reduction in United States Federal withholding tax,

(ii)      duly completed copies of IRS Form W-8ECI (or any successor form),

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit F (any such certificate a “United States
Tax Compliance Certificate”) to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, (3) a “controlled foreign corporation” described in section 881(c)(3)(C)
of the Code and (4) or was not engaged in the conduct of a trade or business
within the United States to which the interest payment is effectively connected
and (B) duly completed copies of IRS Form W-8BEN or W-8BEN-E (or any successor
form),

(iv)        to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), a complete and executed IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, a United States Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents or successor
forms from each beneficial owner, as applicable; provided that, if the Foreign
Lender is a partnership (and not a participating Lender) and one or more
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender shall provide a United States Tax Compliance Certificate, on
behalf of such beneficial owner(s) in lieu of requiring each beneficial owner to
provide its own certificate, or

(v)        any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

Without limiting the foregoing, each Lender and L/C Issuer that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code that lends
to the Borrower (each, a “U.S. Lender”) shall deliver to the Administrative
Agent and the Borrower two duly signed, properly completed copies of IRS Form
W-9 on or prior to the Effective Date (or on or prior to the date it becomes a
party to this

 

-53-



--------------------------------------------------------------------------------

Agreement), certifying that such U.S. Lender is entitled to an exemption from
United States backup withholding, or any successor form.

If a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and, if necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender authorizes the Administrative Agent to deliver to the Borrower and
to any successor Administrative Agent any documentation provided by the Lender
to the Administrative Agent pursuant to this Section 3.01(e).

Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation pursuant to this Section 3.01(e)
that such Lender is not legally eligible to deliver.

(f)        Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, which shall be applied in
good faith, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section, it
shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that a Loan Party,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to a Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer if the Administrative Agent,
such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to a Loan Party or any other Person.

3.02        Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Adjusted LIBO
Rate component of the Base Rate, the interest rate on such Base Rate

 

-54-



--------------------------------------------------------------------------------

Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted LIBO Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans, and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBO Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03      Alternate Rate of Interest.

(a)        If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; provided that no
Benchmark Transition Event shall have occurred at such time; or

(ii)      the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) any request for a Borrowing of a Eurodollar Borrowing shall be made as a
Base Rate Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

(b)      Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent

 

-55-



--------------------------------------------------------------------------------

written notice that such Required Lenders accept such amendment. No replacement
of LIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.

(c)        In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)        The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.03, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.03.

(e)        Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Borrower request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) any Borrower request for a
Borrowing of a Eurodollar Borrowing shall be made as a Base Rate Borrowing.

3.04      Increased Costs; Reserves on Eurodollar Loans.

(a)        Increased Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement taken into account in determining the
Adjusted LIBO Rate) or the L/C Issuer; or

(ii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein (other than with respect to (x) any Indemnified Taxes and Other Taxes
indemnified under Section 3.01, (y) any Taxes described in clauses (b) through
(d) of the definition of “Excluded Taxes” or (z) any Connection Income Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the LIBO Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

-56-



--------------------------------------------------------------------------------

(b)        Capital and Liquidity Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital and liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c)        Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 or in Section 3.05 and specifying in
reasonable detail the basis for such compensation and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)        Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than six months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)        [Reserved].

3.05      Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or any payment of any Loan on the Maturity Date of
the Commitment under which such Loan was made if the Interest Period for such
Loan does not end on such Maturity Date;

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)        any assignment of a Eurodollar Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

 

-57-



--------------------------------------------------------------------------------

including any loss of anticipated profits (excluding the Applicable Rate) and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.

3.06      Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice described in Section 3.02, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

3.07      Survival. All of the Borrower’s obligations under this Article III, as
well as the Lenders’ obligations under Section 3.01(e), shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01      Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the prior or concurrent satisfaction of the following conditions (the
date on which such conditions are satisfied, the “Effective Date”):

(a)        Loan Documents and Corporate Documents. The Administrative Agent’s
receipt of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party (if applicable),
each dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent:

(i)        executed counterparts of this Agreement and the Guaranty in such
number as the Administrative Agent may reasonably request;

 

-58-



--------------------------------------------------------------------------------

(ii)        a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two Business Days in advance of the Effective Date;

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;

(v)        a favorable opinion of each of (1) Davis Polk & Wardwell LLP, special
New York counsel to the Loan Parties and (2) general counsel to the Loan
Parties, in each case (A) dated as of the Effective Date, (B) addressed to each
L/C Issuer on the Effective Date, the Administrative Agent and the Lenders and
(C) in form and substance reasonably satisfactory to the Administrative Agent;
and

(vi)        a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in clauses (a) and (b) of Section 4.02
are satisfied.

(b)        Fees and Expenses. All fees due to the Administrative Agent, the Lead
Arranger and the Lenders shall have been paid, and all expenses to be paid or
reimbursed to the Administrative Agent and the Lead Arranger that have been
invoiced a reasonable period of time prior to the Effective Date shall have been
paid, plus such additional amounts of such fees, charges and disbursements of
counsel as shall constitute its reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by it through the Effective Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent of additional amounts
actually incurred and invoiced by the Administrative Agent or its counsel to the
Borrower promptly after the Effective Date).

(c)        USA Patriot Act. The Borrower and each of the Guarantors shall have
provided, (i) at least three (3) Business Days prior to the Effective Date, the
documentation and other information to the Administrative Agent and Lenders that
are required by regulatory authorities under applicable “know-your-customer”
rules and regulations, including the USA Patriot Act, to the extent the Borrower
shall have received written requests therefor at least seven (7) Business Days
prior to the Effective Date and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Borrower.

(d)        Termination of Existing Credit Agreement. The Borrower shall have
repaid all borrowings, and terminated the commitments under, the Existing Credit
Agreement, all security interests securing the obligations under the Existing
Credit Agreement shall have been released, and the Administrative Agent shall
have received evidence reasonably satisfactory to it of the foregoing.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed

 

-59-



--------------------------------------------------------------------------------

this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

4.02      Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Loans) (including on the Effective Date) is subject to the
satisfaction (or waiver) of the following conditions precedent:

(a)        The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

(b)        No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)        The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01      Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (other than with respect to a Loan Party), (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02      Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party (a) have been duly authorized by all necessary corporate or other
organizational action, and (b) do not (i) contravene the terms of any of such
Person’s Organization Documents; (ii) conflict with or result in any breach or
contravention of, or

 

-60-



--------------------------------------------------------------------------------

the creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach, contravention, payment or violation
(but not creation of Liens) referred to in clause (b)(ii) or (iii), to the
extent that such conflict, breach, contravention, payment or violation could not
reasonably be expected to have a Material Adverse Effect.

5.03      Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, except for such items which the failure to make
or obtain could not reasonably be expected to have a Material Adverse Effect.

5.04      Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws or similar laws affecting creditors’ rights
generally or by general principles of equity.

5.05      Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b)        The unaudited financial statements of the Borrower for the nine
months ended September 30, 2018 and 2019 (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition and results of operations of the entities to
which they relate as of the dates and for the periods covered thereby, subject
to the absence of footnotes and to normal year-end audit adjustments.

(c)        Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

5.06      Litigation. Except as disclosed on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
restrain or contest entry into or performance under this Agreement or any other
Loan Document or the consummation of the Transaction or (b) either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

 

-61-



--------------------------------------------------------------------------------

5.07    Ownership of Property. Each Loan Party and each of its Subsidiaries
owns, or has valid leasehold interests in, or other rights to use, all property
necessary in the ordinary conduct of its business, except for such property the
failure to own or have valid interest in, or such defects in title or interests,
or rights, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.08    Environmental Compliance. Except with respect to any matters that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect or as set forth on Schedule 5.08, none of the Loan
Parties nor any of their respective Subsidiaries (a) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any Environmental
Permit or to provide any notification required under any Environmental Law or
has become subject to any Environmental Liability or is conducting or financing
any investigation, response or corrective action pursuant to any Environmental
Law at any location; or (b) knows of any basis for Environmental Liability.

5.09    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates (as determined in the good faith judgment of the Borrower).

5.10    Taxes. The Borrower and its Subsidiaries have filed, or have caused to
be filed, all Federal, state and other tax returns and reports required to be
filed, and have paid, or have caused to be paid, all Federal, state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(i) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (ii) to the extent the failure to do any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against the Borrower or any of its
Subsidiaries that would, if made, have a Material Adverse Effect. Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement
other than one or more tax sharing agreements between or among Loan Parties and
other Domestic Subsidiaries and the tax sharing agreement between the Borrower
and Morgan Stanley.

5.11    ERISA Compliance.

(a)      Except with respect to any matter that could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other Federal or state laws and (ii) each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the IRS to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such tax qualified status.

(b)      There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

-62-



--------------------------------------------------------------------------------

(c)      Except as would not reasonably be expected to have a Material Adverse
Effect: (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan and (ii) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.

(d)      Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Effective Date, those
listed on Schedule 5.11(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

5.12    Subsidiaries. Schedule 5.12 sets forth a complete list of each
Subsidiary of the Borrower as of the Amendment No. 3 Effective Date, the
jurisdiction of organization of such Subsidiary, the percentage of the Equity
Interests of such Subsidiary owned by the Borrower or a Subsidiary of the
Borrower and whether such Subsidiary is a Loan Party.

5.13    Margin Regulations; Investment Company Act.

(a)      The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock, in each case in
violation of such Regulation U.

(b)      None of the Loan Parties is required to register as an “investment
company” as such term is defined under the Investment Company Act of 1940.

5.14    Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, taken as a whole with all such reports,
financial statements, certificates or other information previously furnished,
contains, when furnished, any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that (i) with respect to projected, pro forma or budgeted financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time such information
was prepared (it being recognized by the Administrative Agent and the Lenders
that such information is subject to significant uncertainties and contingencies
and that no assurance can be given that any particular projection will be
realized and that actual results during the period or periods covered thereby
may vary and such variances may be material) and (ii) the Borrower makes no
representation or warranty with respect to information of a general economic or
general industry nature.

5.15    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.16    Intellectual Property; Licenses, Etc. Except as set forth on Schedule
5.16 or would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (i) each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks,

 

-63-



--------------------------------------------------------------------------------

service marks, trade names, copyrights, patents, patent rights and other
intellectual property rights (collectively “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, (ii) to the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Subsidiaries infringes upon any rights held by any other
Person and (iii) no claim or litigation regarding any of the material IP Rights
owned by any Loan Party or any of its Subsidiaries is pending or, to the
knowledge of the Borrower, threatened.

5.17    Anti-Money-Laundering Laws; Anti-Corruption Laws; Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless cash collateralized in a manner reasonably satisfactory to the L/C
Issuer), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent (which shall
deliver to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a)      as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated statement of financial
condition of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of PricewaterhouseCoopers LLP or any other independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b)      as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending March 31, 2015), a consolidated
statement of financial condition of the Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its

 

-64-



--------------------------------------------------------------------------------

Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

Notwithstanding anything to the contrary herein, it is understood and agreed
that delivery of the Borrower’s (i) annual report and Form 10-K for any fiscal
year and (ii) quarterly report on Form 10-Q for any fiscal quarter, in each case
containing the information and report and opinion required by Section 6.01(a)
and 6.01(b), respectively, and filed with the SEC pursuant to the Securities
Exchange Act of 1934, as amended, and are publicly available for review within
the time period specified in Section 6.01(a) and 6.01(b) will satisfy the
delivery requirements of Section 6.01(a) and 6.01(b), respectively, without any
further requirement to deliver paper or other electronic copies thereof.

6.02    Certificates; Other Information. Deliver to the Administrative Agent
(which shall deliver to each Lender), in form and detail reasonably satisfactory
to the Administrative Agent:

(a)      starting with the fiscal quarter ending December 31, 2014 and
concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(b)      promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party, in each case, prepared by independent accountants
in connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;

(c)      promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Borrower, and copies of all material annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 (other than registration statements on Form S-8
or exhibits to any of the foregoing), or with any national securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(d)      promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt securities of any Loan Party or of any
of its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement involving Indebtedness then outstanding in an aggregate
principal amount in excess of the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e)      promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each material
notice or other material correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any of its Subsidiaries; provided
that the Borrower shall not be required to provide a copy of any such
communication if the Borrower is prohibited or restricted by any applicable law
or by the terms of such communication from providing such copy; and

 

-65-



--------------------------------------------------------------------------------

(f)    (x) subject to the proviso to clause (e), promptly, such additional
information regarding the business, financial, legal or corporate affairs of any
Loan Party or any of its Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

Notwithstanding anything to the contrary herein, it is understood and agreed
that the Borrower’s filing of any of the reports, proxies, financial statements,
other material reports or communications, and registration statements described
in Section 6.02(c) above with the SEC pursuant to the Securities Exchange Act of
1934, as amended, and are publicly available for review will satisfy the
delivery requirements of Section 6.02(c) without any further requirement to
deliver paper or other electronic copies thereof.

Documents or notices required to be delivered pursuant to Section 6.01,
Section 6.02 or Section 6.03 may be delivered electronically (including by
email) and, if so delivered, shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto, on
the Borrower’s website on the Internet at the website address listed on Schedule
10.02, (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), (iii) on which any such email is
delivered to the Administrative Agent or (iv) such documents are filed with the
SEC and are publicly available for review; provided that: unless such documents
are filed with the SEC and are publicly available for review, (x) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) the Borrower shall notify the Administrative Agent, which
shall notify each Lender, (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Borrower hereby acknowledges that the Administrative Agent and/or the Lead
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”).

6.03    Notices. Promptly notify the Administrative Agent (which shall deliver
such notices to each Lender):

(a)      of the occurrence of any Default;

(b)      of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (but in each case only to the
extent the same has resulted or could reasonably be expected to result in a
Material Adverse Effect) (i) breach or non-performance of, or any default under,
a Contractual Obligation of the Borrower or any of its Subsidiaries; (ii) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any of its Subsidiaries and any Governmental Authority; or (iii) the
commencement

 

-66-



--------------------------------------------------------------------------------

of, or any material development in, any litigation or proceeding affecting the
Borrower or any of its Subsidiaries, including pursuant to any applicable
Environmental Laws; and

(c)      of the occurrence of any ERISA Event that could reasonably be expected
to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 (i) shall be in writing, (ii) shall
contain a heading or a reference line that reads “Notice under Section 6.03 of
the MSCI Credit Agreement, dated as of November 20, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time)” and
(iii) shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.

6.04    Payment of Taxes. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities in respect of all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, except (i) to the extent the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii) to the
extent the failure to pay or discharge the same could not reasonably be expected
to have a Material Adverse Effect.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except (i) in a transaction permitted by
Section 7.03, (ii) in respect of an Immaterial Subsidiary or (iii) other than in
the case of the legal existence and good standing (in the jurisdiction of
organization) of the Borrower, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) take all
commercially reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) take all action in its good faith business
judgment to preserve or renew all of its material registered patents,
trademarks, trade names and service marks, in each case to the extent that the
failure to do so could reasonably be expected to have a Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case with respect to clauses (a) and (b), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.07    Maintenance of Insurance. Maintain or cause to be maintained with
financially sound and reputable insurance companies not Affiliates of the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

6.08    Compliance with Laws.

(a)      Comply in all respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by

 

-67-



--------------------------------------------------------------------------------

appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(b)      Maintain in effect policies and procedures reasonably designed to
promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

6.09    Books and Records. Maintain proper books of record and account (in which
full, true and correct, in all material respects, entries shall be made of all
material financial transactions and matters involving the assets and business of
the Borrower and its Subsidiaries) in a manner that permits the preparation of
financial statements in accordance with GAAP.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers responsible for financial matters, and independent public
accountants (at which authorized representatives of the Borrower shall be
entitled to be present), all at the reasonable expense of the Borrower and at
such reasonable times during normal business hours and, subject to the first
proviso below, as often as may be reasonably desired, upon at least three
(3) Business Days’ notice to the Borrower; provided that excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year absent the existence and
continuation of an Event of Default; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the reasonable expense of the Borrower at any time during normal
business hours.

6.11    Use of Proceeds.

(a)      Use the proceeds of the Credit Extensions for general corporate
purposes of the Borrower and its Subsidiaries (including working capital and
acquisitions) not in contravention of any Law or of any Loan Document.

(b)      Not to use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose, in each case, in
violation of such Regulation U of the FRB.

(c)      Not request any Borrowing or Letter of Credit, and the Borrower shall
not use the proceeds of any Borrowing or Letter of Credit (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions, or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

6.12    Additional Guarantors. Unless the next succeeding sentence applies,
within 45 days following the date on which annual financial statements were, or
were required to be, delivered pursuant to Section 6.01(a) (which date may be
extended by the Administrative Agent in its reasonable discretion), the Borrower
shall cause any Material Domestic Subsidiary that is not already a Guarantor to

 

-68-



--------------------------------------------------------------------------------

execute the Guaranty and deliver it to the Administrative Agent. In addition, by
no later than the earlier of 75 days following (x) the formation or acquisition
of any Person that is a Material Domestic Subsidiary and (y) the first date on
which annual or quarterly financial statements that included such Material
Domestic Subsidiaries were, or were required to be, delivered pursuant to
Section 6.01(a) or (b) (which date may be extended by the Administrative Agent
in its reasonable discretion), the Borrower shall cause such Person to execute
the Guaranty and deliver it to the Administrative Agent. Any such Guaranty shall
be accompanied by an opinion of counsel covering the due authorization,
execution, delivery and enforceability of such Guaranty.

6.13    Compliance with Environmental Laws. Except to the extent that the
failure to do any of the following could not, individually or in the aggregate,
be reasonably likely to result in a Material Adverse Effect, (i) comply and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply in all material respects with all
applicable Environmental Laws and Environmental Permits; (ii) obtain and renew
all Environmental Permits necessary for its operations and properties; and
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, as required by applicable
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless cash collateralized in a manner reasonably satisfactory to the L/C
Issuer), the Borrower agrees to, and agrees to cause its Subsidiaries to, comply
with the following covenants:

7.01    Liens.

(a)      Except as provided in clauses (i) through (xxviii) below, neither the
Borrower nor any Guarantor may create, incur, assume or otherwise have
outstanding or suffer to exist any Lien upon any asset or property belonging to
the Borrower or any Guarantor, whether such asset or property is owned by the
Borrower or any Guarantor on the Effective Date or acquired in the future, other
than the following:

(i)       Liens in favor of (x) the Administrative Agent to secure the
Obligations or (y) any L/C Issuer to Cash Collateralize any Defaulting Lender’s
participation in Obligations hereunder;

(ii)      Liens in favor of the Borrower or any Guarantor;

(iii)     Liens on property to secure all or part of the cost of acquiring,
substantially repairing or altering, constructing, developing or substantially
improving such property, or to secure Indebtedness incurred to provide funds for
any such purpose or for reimbursement of funds previously expended for any such
purpose; provided (A) the commitment of the creditor to extend the credit
secured by any such Lien shall have been obtained not later than twelve months
after the later of (x) the completion of the acquisition, substantial repair or
alteration,

 

-69-



--------------------------------------------------------------------------------

construction, development or substantial improvement of such property or (y) the
placing in operation of such property or of such property as so substantially
repaired or altered, constructed, developed or substantially improved and
(B) such Liens shall not apply to any other property or assets of the Borrower
or any Subsidiary (other than improvements, accessions, proceeds or dividends or
distributions in respect thereof);

(iv)    Liens existing on property at the time of its acquisition or existing on
property of a Person at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such acquisition, merger,
consolidation or investment and do not extend to any assets other than such
acquired property or those of the Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof);

(v)     any Lien required to be given or granted by any Subsidiary pursuant to
the terms of any agreement entered into by such Subsidiary prior to the date on
which it became a Subsidiary; provided that any such Lien does not extend to any
other property or asset, other than improvements to the property or asset
subject to such Lien;

(vi)    Liens existing as of the Amendment No. 3 Effective Date and listed on
Schedule 7.01;

(vii)   extensions, renewals, alterations, refinancings or replacements of any
Lien referred to in the preceding clauses (iii) through (vi) above; provided,
however, that (A) the amount of obligations secured thereby shall not exceed the
amount of obligations so secured at the time of such extension, renewal,
alteration or replacement, plus accrued and unpaid interest thereon together
with any reasonable fees, premiums (including tender premiums) and expenses
relating to such extension, renewal, alteration or replacement and (B) such
extension, renewal, alteration, refinancing or replacement shall be limited to
all or a part of the property or assets which secured the Lien so extended,
renewed, altered or replaced (plus improvements on such property or assets);

(viii)  landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than 60 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required under GAAP;

(ix)    Liens attaching to cash earnest money deposits in connection with any
letter of intent or purchase agreement permitted hereunder and Liens on cash
deposits held in escrow accounts pursuant to the terms of any purchase agreement
permitted hereunder;

(x)     Liens on cash and Cash Equivalents (A) securing Swap Contracts not
entered into for speculative purposes and (B) securing letters of credit entered
into in the ordinary course of business; provided, that the aggregate amount of
such cash and Cash Equivalents shall at no time exceed $50.0 million;

(xi)    banker’s liens, rights of setoff and other similar Liens that are
customary in the banking industry and existing solely with respect to cash and
other amounts on deposit in one or more accounts (including securities accounts)
maintained by the Borrower or its Subsidiaries;

 

-70-



--------------------------------------------------------------------------------

(xii)      pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;

(xiii)      deposits to secure the performance of tenders, bids, trade contracts
and leases, statutory or regulatory obligations, surety bonds, insurance
obligations, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(xiv)      minor defects or minor imperfections in title, and zoning, land use
and similar restrictions and easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(xv)      Liens securing judgments not constituting an Event of Default under
Section 8.01(h), or securing appeal or other surety bonds related to such
judgments;

(xvi)      Liens for taxes, assessments or other governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(xvii)      leases, licenses, subleases or sublicenses (including with respect
to IP Rights) granted to other Persons in the ordinary course of business which
do not (A) interfere in any material respect with the business of the Borrower
and its Subsidiaries or (B) secure any Indebtedness for borrowed money;

(xviii)      any interest or title of (A) a lessor or sublessor under any lease
or sublease or (B) a licensor or sublicensor under any license or sublicense, in
each case entered into in the ordinary course of business, so long as such
interest or title relate solely to the assets subject thereto;

(xix)      Liens of a collecting bank arising under Section 4-208 (or its
equivalent) of the Uniform Commercial Code of any applicable jurisdiction on
items in the course of collection and documents and proceeds related thereto;

(xx)      Liens arising from precautionary filings of financing statements under
the Uniform Commercial Code of any applicable jurisdiction in respect of
operating leases or consignments entered into by the Borrower or its
Subsidiaries in the ordinary course of business;

(xxi)      Liens in the nature of trustee’s Liens granted pursuant to any
indenture governing any permitted Indebtedness for borrowed money, in each case
in favor of the trustee under such indenture and securing only obligations to
pay compensation to such trustee, to reimburse its expenses and to indemnify it
under the terms thereof;

(xxii)      Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xxiii)      assignments of accounts or other rights to receive income to the
extent constituting a Sale/Leaseback Transaction permitted under Section 7.04;

 

-71-



--------------------------------------------------------------------------------

(xxiv)        escrow deposits of source code in the ordinary course of business
in connection with the licensing of IP Rights by the Borrower or any of its
Subsidiaries to their customers;

(xxv)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sales of goods entered into by the Borrower or its
Subsidiaries in the ordinary course of business;

(xxvi)        Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(xxvii)        Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; and

(xxviii)        a Lien (including successive extensions, renewals, alterations
or replacements thereof) not excepted by clauses (i) through (xxvii) above;
provided that after giving effect thereto, Exempted Debt does not exceed the
greater of (A) $100.0 million and (B) 12.5% of Consolidated EBITDA for the
Measurement Period, determined on a Pro Forma Basis, in each case, measured at
the date of any Incurrence of Exempted Debt.

(b)        In the event that a Lien meets the criteria of more than one of
clauses of (i) through (xxviii) above, the Borrower, in its sole discretion,
will be permitted to classify such Lien (or portion thereof) at the time of its
Incurrence in any manner that complies with this Section 7.01. In addition, any
Lien (or portion thereof) originally classified as Incurred pursuant to any of
clauses (i) through (xxviii) above may later be reclassified by the Borrower, in
its sole discretion, such that it (or any portion thereof) will be deemed to be
Incurred pursuant to any other of such clauses to the extent that such
reclassified Lien (or portion thereof) could be Incurred pursuant to such clause
at the time of such reclassification.

(c)        For purposes of this covenant:

(i)        accrual of interest, accrual of dividends, the accretion of accreted
value or original issue discount, the amortization of debt discount and the
payment of interest in the form of additional Indebtedness will not be deemed to
be an Incurrence of the indebtedness secured by the relevant Lien;

(ii)        in determining compliance with any U.S. dollar-denominated
restriction on the securing of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based upon the relevant currency exchange rate in effect on the date
such indebtedness was Incurred; and

(iii)        the maximum amount of Indebtedness that the Borrower and its
Subsidiaries may secure shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies.

7.02        Subsidiary Indebtedness.

(a)        The Borrower will not cause or permit any Subsidiary that is not a
Guarantor to Incur any Indebtedness.

(b)        Section 7.02(a) shall not apply to the following items of
Indebtedness:

 

-72-



--------------------------------------------------------------------------------

(i)        (A) Indebtedness of a Person existing at the time such Person is
merged with or into, amalgamated with, or is consolidated into, a Subsidiary, or
which is assumed by a Subsidiary in connection with an acquisition of
substantially all the assets of such Person, so long as such indebtedness was
not created in anticipation of such merger, amalgamation, consolidation or
acquisition, and (B) Refinancing Indebtedness thereof, so long as such
Refinancing Indebtedness is Incurred by the same Person(s) as the indebtedness
being refinanced or replaced;

(ii)        (A) Indebtedness of a Person existing at the time such Person
becomes a Subsidiary, so long as such indebtedness was not Incurred in
anticipation of such Person becoming a Subsidiary, and (B) Refinancing
Indebtedness thereof, so long as such Refinancing Indebtedness is Incurred by
the same Person(s) as the indebtedness being refinanced or replaced;

(iii)        (A) Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Leases, purchase money obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided that the
amount of such Indebtedness does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets; and (B) Refinancing Indebtedness
thereof, so long as such Refinancing Indebtedness is Incurred by the same
Person(s) as the indebtedness being refinanced or replaced;

(iv)        Indebtedness of the Borrower owing to and held by any Subsidiary or
indebtedness of a Subsidiary owing to and held by the Borrower or any other
Subsidiary;

(v)        Indebtedness of Foreign Subsidiaries in an aggregate principal amount
at any one time outstanding not to exceed $250.0 million;

(vi)        Indebtedness owed in respect of any overdrafts, netting protections
and related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
provided that such indebtedness shall be repaid in full within five Business
Days of the Incurrence thereof;

(vii)        Indebtedness in respect of letters of credit, bank guarantees and
similar instruments issued for the account of any Subsidiary in the ordinary
course of business supporting obligations under (A) workers’ compensation,
unemployment insurance and other social security legislation and (B) tenders,
bids, trade contracts, leases (other than capitalized lease obligations or
Synthetic Lease Obligations), statutory or regulatory obligations, surety bonds,
insurance obligations, performance bonds, appeal bonds and other obligations of
a like nature;

(viii)        Swap Contracts entered into other than for speculative purposes;

(ix)        Indebtedness consisting of the financing of insurance premiums;

(x)        Indebtedness outstanding on the Effective Date and listed on Schedule
7.02 and any Refinancing Indebtedness thereof;

(xi)        Indebtedness representing deferred compensation to employees
incurred in the ordinary course of business;

(xii)        Indebtedness incurred in any acquisition or other transaction
permitted hereunder, in each case to the extent constituting indemnification
obligations, incentive, non-

 

-73-



--------------------------------------------------------------------------------

compete or other similar arrangements, or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

(xiii)        obligations in respect of any agreement to provide cash management
services, including credit or debit card, electronic funds transfer, credit card
or purchase card services and other cash management arrangements;

(xiv)        Indebtedness on account of or in respect of letters of credit
obtained in the ordinary course of business in connection with foreign
operations or branches in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding; and

(xv)        Indebtedness not excepted by clauses (i) through (xiv) above;
provided that after giving effect thereto, Exempted Debt does not exceed
$250.0 million in the aggregate at any time outstanding.

(c)        In the event that Indebtedness meets the criteria of more than one of
clauses of (i) through (xv) above, the Borrower, in its sole discretion, will be
permitted to classify such indebtedness (or portion thereof) at the time of its
Incurrence in any manner that complies with this covenant. In addition, any
indebtedness (or portion thereof) originally classified as Incurred pursuant to
any of clauses (i) through (xv) above may later be reclassified by the Borrower,
in its sole discretion, such that it (or any portion thereof) will be deemed to
be Incurred pursuant to any other of such clauses to the extent that such
reclassified indebtedness (or portion thereof) could be Incurred pursuant to
such clause at the time of such reclassification.

(d)        Indebtedness Incurred under any of clauses (i) through (xv) above by
a Subsidiary that subsequently becomes a Guarantor will cease to be outstanding
under such clause at such time as such Subsidiary becomes a Guarantor until such
time, if any, that the Borrower, in its sole discretion, elects to classify or
re-classify such indebtedness as Incurred under any of such clauses to permit
the release of such Subsidiary from the Guaranty as permitted under
Section 9.10.

(e)        For purposes of this covenant:

(i)        accrual of interest, accrual of dividends, the accretion of accreted
value or original issue discount, the amortization of debt discount and the
payment of interest in the form of additional Indebtedness will not be deemed to
be an Incurrence of Indebtedness;

(ii)        in determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based upon the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred; provided, however, that if such indebtedness is
Incurred to refinance or replace other Indebtedness denominated in a foreign
currency, and such refinancing or replacement would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing or replacement
indebtedness does not exceed the principal amount of such Indebtedness being
refinanced or replaced; and

(iii)        the maximum amount of Indebtedness that the Borrower and its
Subsidiaries may Incur shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies.

 

-74-



--------------------------------------------------------------------------------

7.03        Fundamental Changes.

(a)        The Borrower will not consolidate with or merge with or into any
other Person or convey, transfer, lease or otherwise Dispose of its properties
and assets substantially as an entirety, in one transaction or a series of
related transactions, directly or indirectly, to any Person, and will not permit
any Person to consolidate with or merge with or into the Borrower, unless:

(i)        the Borrower will be the surviving company in any merger or
consolidation, or, if the Borrower consolidates with or merges into another
Person or conveys or transfers or leases its properties and assets substantially
as an entirety, in one transaction or a series of related transactions, directly
or indirectly, to any Person, such successor Person is an entity organized and
validly existing under the laws of the United States of America or any state
thereof or the District of Columbia;

(ii)        the successor Person, if other than the Borrower, expressly assumes
all of the Borrower’s Obligations under the Loan Documents;

(iii)        each Guarantor (unless it is the other party to the transactions
above) shall have confirmed that its Guarantee shall apply to such successor
Person’s obligations in respect of this Agreement;

(iv)        immediately after giving effect to the consolidation, merger,
conveyance, transfer or lease, there exists no Default or Event of Default; and

(v)        the Borrower has delivered to the Administrative Agent a certificate
signed by a Responsible Officer of the Borrower and an opinion of counsel, each
in form and substance reasonably satisfactory to the Administrative Agent.

For purposes of this covenant, the Disposition of all or substantially all of
the properties and assets of one or more of the Subsidiaries, which properties
and assets, if held by the Borrower instead of such Subsidiaries, would
constitute all or substantially all of the properties and assets of the Borrower
on a consolidated basis, shall be deemed to be the transfer of all or
substantially all of the properties and assets of the Borrower.

(b)        No Guarantor will consolidate with or merge with or into any other
Subsidiary or convey, transfer, lease or otherwise Dispose of its properties and
assets substantially as an entirety, in one transaction or a series of related
transactions, directly or indirectly, to any other Subsidiary, or permit any
Subsidiary to consolidate with or merge with or into such Guarantor, unless

(i)        a Guarantor will be the surviving Person in such merger or
consolidation, or, if such Guarantor consolidates with or merges into another
Subsidiary or conveys or transfers or leases its properties and assets
substantially as an entirety, in one transaction or a series of related
transactions, directly or indirectly, to any other Subsidiary, such successor
Person is an entity organized and validly existing under the laws of the United
States of America or any state thereof or the District of Columbia;

(ii)        the successor Person, if not already a Guarantor, expressly assumes
such Guarantor’s Guarantee under the Guaranty;

(iii)        immediately after giving effect to the consolidation, merger,
conveyance, transfer or lease, there exists no Default or Event of Default; and

 

-75-



--------------------------------------------------------------------------------

(iv)        the Borrower has delivered to the Administrative Agent a certificate
signed by a Responsible Officer of the Borrower and an opinion of counsel, each
in form and substance reasonably satisfactory to the Administrative Agent.

(c)        Notwithstanding the foregoing clause (b), any Guarantor (other than a
Material Domestic Subsidiary) may liquidate or dissolve if the Borrower
reasonably determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders.

(d)        This covenant shall not apply to the direct or indirect conveyance,
transfer, lease or disposition of all or any portion of the stock, assets or
liabilities of any Loan Party to any other Loan Party.

7.04        Sale/Leaseback Transactions.

(a)        Neither the Borrower nor any Guarantor may engage in a transaction
with any Person (other than the Borrower or a Guarantor) providing for the
leasing by the Borrower or any Guarantor of any property of the Borrower or a
Guarantor, except for transactions (i) involving a lease which will not exceed
three years, including renewals (or which may be terminated by the Borrower or
the applicable Guarantor within a period of not more than three years), (ii)
involving a lease of property executed by the time of, or within 12 months
after, the latest of the acquisition, completion of construction, or
commencement of operations of such property, (iii) that were for the sale and
leasing back to the Borrower or a Subsidiary of any property, and (iv) that were
entered into prior to, or within 12 months of, the Effective Date (a
“Sale/Leaseback Transaction”), unless the net proceeds of the sale or transfer
of the property to be leased are at least equal to the fair market value of such
property and unless:

(b)        (i) this Agreement would have allowed the Borrower or any of the
Subsidiaries to create a Lien on such property to secure debt in an amount at
least equal to the Attributable Indebtedness in respect of such Sale/Leaseback
Transaction without securing the Obligations pursuant to Section 7.01; or

(ii)        within 360 days, the Borrower or any Guarantor applies an amount
equal to the net proceeds of such sale or transfer to:

(A)        the voluntary retirement of any indebtedness of the Borrower or its
Subsidiaries maturing by its terms more than one year from the date of issuance,
assumption or guarantee thereof, or which is extendible or renewable at the sole
option of the obligor in such manner that it may become payable more than one
year from the date of issuance, assumption or guarantee, which ranks equally
with the Loans in right of payment and owing to a Person other than the Borrower
or any Affiliate of the Borrower; or

(B)        the purchase of additional property that will constitute or form a
part of property or other assets used or useful in a business permitted by
Section 7.06, and which has a fair market value at least equal to the net
proceeds of such sale or transfer.

(c)        Notwithstanding the provisions of the immediately preceding
paragraph, the Borrower or any Guarantor may enter into a Sale/Leaseback
Transaction which would otherwise be subject to Section 7.04(a) so as to create
an aggregate amount of Attributable Indebtedness after giving effect thereto
that does not, together with all Exempted Debt, exceed the greater of (A)
$100.0 million and

 

-76-



--------------------------------------------------------------------------------

(B) 12.5% of Consolidated EBITDA for the Measurement Period, determined on a Pro
Forma Basis, in each case measured at the date of any Incurrence of Exempted
Debt.

(d)        For purposes of this covenant:

(i)        in determining compliance with any U.S. dollar-denominated
restriction on the entering into of any Sale/Leaseback Transaction, the U.S.
dollar-equivalent principal amount of Attributable Indebtedness denominated in a
foreign currency shall be calculated based upon the relevant currency exchange
rate in effect on the date such Attributable Indebtedness in respect of such
Sale/Leaseback Transaction was Incurred; and

(ii)        the maximum amount of Attributable Indebtedness the Borrower or any
Guarantor may Incur in respect of any Sale/Leaseback Transaction shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies.

7.05        Restricted Payments. The Borrower shall not, nor shall it permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(a)        each Subsidiary may make Restricted Payments to any Loan Party, and
any other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b)        any Loan Party may make Restricted Payments to, or issue or sell any
Equity Interests to, or accept any capital contribution from, any other Loan
Party;

(c)        the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(d)        the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its Qualified Equity Interests with the proceeds received from the
substantially concurrent issue of new Qualified Equity Interests;

(e)        the Borrower may repurchase its Equity Interests from current or
former directors, officers or employees of the Borrower or any of its
Subsidiaries, their estates, spouses or former spouses or make payments to such
persons upon termination of employment or directorship, in connection with stock
options, stock appreciation rights or other equity or equity-based incentives
pursuant to incentive plans or in connection with the death or disability of
such persons in an aggregate amount not to exceed $5,000,000 in any fiscal year;

(f)        the Borrower may repurchase, cancel or withhold Equity Interests to
the extent (i) such repurchase is deemed to occur upon or in connection with the
exercise or vesting of any options, warrants or other equity awards and
(ii) such Equity Interests (A) represent a portion of the purchase price of such
options, warrants or other equity awards or (B) are repurchased, cancelled or
withheld to facilitate the satisfaction of any tax liabilities incurred upon or
in connection with the exercise or vesting of any options, warrants or other
equity awards;

(g)        the Borrower may make cash payments in lieu of issuing fractional or
“odd lot” Equity Interests in connection with acquisitions;

 

-77-



--------------------------------------------------------------------------------

(h)        the payment of any dividend within 60 days after the date of
declaration thereof, so long as (A) at the time of payment, no Event of Default
exists and (B) at the time of declaration of such dividend, such dividend could
have been made pursuant to clause (i) below; and

(i)        in addition to the foregoing Restricted Payments, the Borrower and
each Subsidiary may make additional Restricted Payments so long as no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenants set forth in Section 7.07.

7.06        Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Effective Date or any business
substantially related, incidental or complementary thereto (as determined in
good faith by the Borrower).

7.07        Financial Covenants.

(a)        Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 4.00:1.00.

(b)        Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than
4.25:1.00; provided that, if the Borrower or one or more of its Subsidiaries
consummates a Material Acquisition, the Borrower may elect, by written notice
delivered to the Administrative Agent within thirty (30) days following the
consummation of such Material Acquisition (a “Leverage Increase Election”), to
increase the maximum permitted Consolidated Leverage Ratio to 4.50 to 1.00 in
respect of the two (2) fiscal quarters ended immediately following the
consummation of such Material Acquisition (including the fiscal quarter in which
such Material Acquisition occurs) (the period during which any such increase in
the maximum permitted Consolidated Leverage Ratio shall be in effect being
called a “Leverage Increase Period”). For the avoidance of doubt, a Leverage
Increase Election made after the end of a fiscal quarter, but within thirty
(30) days following the consummation during such fiscal quarter of a Material
Acquisition, will have retroactive effect as of the end of such fiscal quarter
and, so long as the maximum permitted Consolidated Leverage Ratio in effect
following such Leverage Increase Election is not exceeded, will not result in
the occurrence of a Default or Event of Default under this Section as of the end
of such fiscal quarter. There may be no more than two Leverage Increase Periods
during the term of the facility hereunder.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01        Events of Default. Any of the following shall constitute an Event of
Default:

(a)        Non-Payment. The Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) pay within three Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation or any fee due
hereunder, or (iii) pay any other amount payable hereunder or under any other
Loan Document within five Business Days after (x) written request therefor or
(y) in the case of reimbursement of expenses, receipt of invoice therefor, or
(iv) deposit any funds as Cash Collateral in respect of L/C Obligations when
required; or

 

-78-



--------------------------------------------------------------------------------

(b)        Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with
respect to the legal existence of the Borrower only), 6.11, 6.12, or Article
VII; or

(c)        Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof shall have been given to the Borrower
by the Administrative Agent or the Required Lenders; or

(d)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)        Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such payment is not made
within any applicable grace period in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause after
giving effect to any applicable grace period, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, provided that this clause (i)(B) shall not apply
to secured Indebtedness of a Loan Party or a Subsidiary that becomes due upon
the sale or transfer by such Loan Party or Subsidiary of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness, or unsecured Indebtedness
of a Loan Party or a Subsidiary that does not become due but contains an
obligation to offer to purchase such Indebtedness following an asset sale in the
event the proceeds of such sale are not reinvested in the business or used to
repay a category of Indebtedness that includes the Loans (it being understood
that this clause (i)(B) shall apply if such offer to purchase is actually made
or required to be made); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f)        Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other
than an Immaterial Subsidiary) thereof institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and

 

-79-



--------------------------------------------------------------------------------

continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

(g)        Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)        Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect; or

(j)        Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than any Unmatured Surviving Obligations), ceases to
be in full force and effect; or any Loan Party or any Subsidiary of any Loan
Party contests in writing the validity or enforceability of any material
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any material provision of any Loan
Document, or purports to revoke, terminate or rescind any material provision of
any Loan Document; or

(k)        Change of Control. There occurs any Change of Control.

8.02        Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

-80-



--------------------------------------------------------------------------------

(c)        require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d)        exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

provided, however, that if an Event of Default described in Section 8.01(f)
occurs with respect to the Borrower, the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03        Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations (other than any
Unmatured Surviving Obligations) have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.

Subject to Section 2.03(e) and Section 2.15, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of

 

-81-



--------------------------------------------------------------------------------

Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above, and
thereafter applied as provided in clause “Last” above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01      Appointment and Authority.

(a)        Each of the Lenders and the L/C Issuer hereby irrevocably appoints
JPMCB to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender and the L/C Issuer hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and solely in the case of
Sections 9.06 and 9.10, the Borrower and the other Loan Parties, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions other than Sections 9.06 and 9.10.

(b)        As to any matters not expressly provided for herein and in the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
L/C Issuer; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the L/C Issuer with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c)        In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the L/C Issuer (except in limited circumstances expressly provided
for herein relating to the maintenance of the Register), and its duties are
entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

-82-



--------------------------------------------------------------------------------

(i)        the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, the L/C Issuer or holder of any other
obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii)        nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

9.02      Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03      Administrative Agent’s Reliance, Indemnification, Etc..

(a)        Neither the Administrative Agent nor any of its Related Parties shall
be (i) liable to any Lender for any action taken or omitted to be taken by such
party, the Administrative Agent or any of its Related Parties under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b)        The Administrative Agent shall be deemed not to have knowledge of any
(i) notice of any of the events or circumstances set forth or described in
Section 6.03 unless and until written notice thereof stating that it is a
“notice under Section 6.03” in respect of this Agreement and identifying the
specific clause under said Section is given to the Administrative Agent by the
Borrower, or (ii) notice of any Default or Event of Default unless and until
written notice thereof (stating that it is a “notice of Default” or a “notice of
an Event of Default”) is given to the Administrative Agent by the Borrower, a
Lender or L/C Issuer. Further, the Administrative Agent shall not be responsible
for or have any duty to

 

-83-



--------------------------------------------------------------------------------

ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default or Event of Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items (which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.

(c)        Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 10.06, (ii) may rely on the
Register to the extent set forth in Section 10.06(c), (iii) may consult with
legal counsel (including counsel to the Borrower), independent public
accountants and other experts selected by it, and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender or L/C Issuer and shall not be responsible to any
Lender or L/C Issuer for any statements, warranties or representations made by
or on behalf of any Loan Party in connection with this Agreement or any other
Loan Document, (v) in determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, may presume that
such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer sufficiently in advance of the making of such Loan or the issuance
of such Letter of Credit and (vi) shall be entitled to rely on, and shall incur
no liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

9.04      Posting of Communications.

(a)        The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make any Communications available to the Lenders and the L/C
Issuer by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b)        Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Amendment No. 3 Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders, the L/C
Issuer and the Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, the L/C Issuer and the
Borrower hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 

-84-



--------------------------------------------------------------------------------

(c)        THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD
ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, THE L/C ISSUER OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH APPLICABLE PARTY.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the L/C Issuer
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

(d)        Each Lender and the L/C Issuer agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and the L/C Issuer agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or L/C Issuer’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)        Each of the Lenders, the L/C Issuer and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f)        Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or the L/C Issuer to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.

9.05      Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent

 

-85-



--------------------------------------------------------------------------------

and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06      Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States or an Affiliate of any such bank with an office in
the United States and which shall, unless an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at such time, be
reasonably acceptable to the Borrower (which acceptance shall not be
unreasonably delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications (including
such acceptance by the Borrower) set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by an Administrative Agent pursuant to this Section shall also
constitute the resignation by such Person as L/C Issuer. Upon the acceptance of
a successor’s appointment as Administrative Agent, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07      Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent, any arranger of this credit facility or any
amendment thereto or any other Lender or any of their respective Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and the L/C Issuer also

 

-86-



--------------------------------------------------------------------------------

acknowledges that it will, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender or any of their respective Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08      No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Lead Arrangers listed on the cover page hereof shall have no powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

9.09      Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10      Guaranty Matters.

(a)        If any Guarantor ceases to be a Subsidiary as a result of a
transaction permitted hereunder, such Guarantor shall be automatically released
from its obligations under the Guaranty pursuant to this Section 9.10. Upon such
automatic release and at the Administrative Agent’s reasonable written request,
the Borrower shall deliver to the Administrative Agent an officer’s certificate
certifying that such Guarantor has ceased to be a Subsidiary.

 

-87-



--------------------------------------------------------------------------------

(b)        If any Guarantor ceases to be a Material Domestic Subsidiary, the
Borrower may give written notice thereof to the Administrative Agent requesting
the release of such Guarantor from the Guaranty. Such request shall be
accompanied by (i) an officer’s certificate certifying that such Guarantor has
ceased to be a Material Domestic Subsidiary and (ii) information reasonably
satisfactory to the Administrative Agent to evidence that such Guarantor is not
a Material Domestic Subsidiary. The Lenders and the L/C Issuers irrevocably
authorize the Administrative Agent to release any such Guarantor from its
obligations under the Guaranty and the other Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guaranty and the other Loan
Documents, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

9.11      Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender (which shall,
for purposes of this Section 9.11, include any L/C Issuer) an amount equivalent
to any applicable withholding tax. Without limiting or expanding the provisions
of Section 3.01, each Lender shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

9.12      Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company

 

-88-



--------------------------------------------------------------------------------

general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, the Lead Arrangers or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

(c)        Each of the Administrative Agent and the Lead Arrangers hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments, this Agreement and any
other Loan Documents, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

-89-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01      Amendments, Etc. Subject to Section 3.03(b) and (c), no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)        (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent in
Section 4.01 or 4.02, or the waiver of any Default or Event of Default or any
mandatory prepayment, shall not constitute an extension or increase of any
Commitment) or (ii) extend the final expiration of any Letter of Credit beyond
the Maturity Date without the written consent of each Lender directly affected
thereby;

(b)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;

(c)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to waive the application of Section 2.08(b) or the last
sentence of Section 2.03(i), (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder, or (iii) to waive any obligation of the Borrower to pay
interest, commitment fees or Letter of Credit Fees at the highest grid rate upon
the occurrence and continuance of any Event of Default;

(d)        change (i) Section 8.03 without the written consent of each Lender
directly affected thereby or (ii) Section 2.12(a) or Section 2.13 in a manner
that would alter the pro rata sharing of payments required thereby, or any
change to the definition of “Applicable Percentage” that would alter such pro
rata sharing of payments, without the written consent of each Lender directly
affected thereby;

(e)        change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f)        waive any condition set forth in Section 4.01 without the written
consent of each Lender; or

(g)        release all or substantially all of the value of the Guarantors
(measured by value of the Guarantors, not by number) from the Guaranty, without
the written consent of each Lender,

 

-90-



--------------------------------------------------------------------------------

except to the extent the release of any Subsidiary from the Guaranty is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

and provided, further, that without limiting any requirement that the same be
signed or executed by the Borrower or any other applicable Loan Party, as the
case may be, (i) no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Lenders required above, affect the
rights or duties of the L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding anything herein to the contrary, the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.14 or 2.17.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding the foregoing, if the Administrative Agent and the Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provision of this Agreement or any other Loan Document,
then the Administrative Agent and the Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement, so
long as such amendment, modification, or supplement is not adverse to the
interests of any Lender or L/C Issuer.

10.02      Notices; Effectiveness; Electronic Communications.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

-91-



--------------------------------------------------------------------------------

(i)        if to the Borrower, the Administrative Agent or the L/C Issuer, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms to the
extent provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by Approved
Electronic Platforms pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender or
the L/C Issuer pursuant to Article II if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        [Reserved].

(d)        Change of Address, Etc. Each of the Borrower, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e)        Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given

 

-92-



--------------------------------------------------------------------------------

by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03        No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

10.04    Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses. The Borrower shall pay or reimburse (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and the Lead Arrangers and their respective Affiliates (including the
reasonable and documented fees, charges and disbursements of one counsel
(together with one local counsel, if necessary, in each relevant jurisdiction
for the Lead Arrangers and the Administrative Agent)), in connection with the
syndication of the facility provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers (including proposed
amendments, modifications or waivers) of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer and their respective
Affiliates (including, without limitation, the reasonable fees and disbursements
of one counsel (together with one local counsel, if necessary, in each relevant
jurisdiction and another counsel if an actual conflict of interest exists among
the Administrative Agent, the L/C Issuer, the Lenders and their respective
Affiliates) for the Administrative Agent, the Lenders, the L/C Issuer and their
respective Affiliates taken together), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)        Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arrangers, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented out-of-pocket costs and expenses (including,
without limitation, the reasonable and documented fees and disbursements of one
counsel (together with one local counsel, if necessary, in each relevant
jurisdiction) for all Indemnitees taken as a whole; provided that if there is a
conflict of interest, the Borrower shall so indemnify for expenses of one
additional counsel to the affected Indemnitees taken as a whole), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of

 

-93-



--------------------------------------------------------------------------------

(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee (and, upon any such determination pursuant to this clause (x),
any indemnification payments with respect to such losses, claims, damages,
liabilities or related expenses previously received by such Indemnitee shall be
subject to reimbursement by such Indemnitee), (y) result from a claim brought by
the Borrower or any other Loan Party against an Indemnitee for material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) result from claims of any of the Indemnitees against any other Indemnitee
(and not by one or more Indemnitees against the Administrative Agent, the Lead
Arrangers or the L/C Issuer in such capacity) that have not resulted from the
action, inaction, participation or contribution of the Borrower or its
Subsidiaries or any of their respective officers, directors, stockholders,
partners, members, employees, agents, representatives or advisors.

(c)        Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that nothing in this
sentence shall affect the Borrower’s indemnity and reimbursement obligations
pursuant to Section 10.04(c). No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby

 

-94-



--------------------------------------------------------------------------------

other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)        Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)        Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent and any of the L/C Issuers, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06    Successors and Assigns.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
(other than pursuant to Section 7.03) without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that except in the case of an
assignment to a Lender or an Affiliate of the assigning Lender, any such
assignment shall be subject to the following conditions:

(i)        Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the

 

-95-



--------------------------------------------------------------------------------

case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless (x) such assignment is in
connection with the primary syndication of the facility hereunder or (y) each of
the Administrative Agent and, so long as no Event of Default under
Section 8.01(a), Section 8.01(f) (with respect to the Borrower) or
Section 8.01(g)(i) (with respect to the Borrower) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a), Section 8.01(f) (with respect to the Borrower) or
Section 8.01(g)(i) (with respect to the Borrower) has occurred and is continuing
at the time of such assignment, (2) such assignment is to a Lender, an Affiliate
of a Lender, an Approved Fund, JPMCB or an Affiliate of JPMCB or (3) such
assignment is in connection with the primary syndication of the facility
hereunder; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender, an Approved Fund, JPMCB or an Affiliate of JPMCB; and

(C)        the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);

(iv)      Assignment and Assumption.

(A)        The parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable,

 

-96-



--------------------------------------------------------------------------------

an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, in either case,
together with a processing and recordation fee of $3,500;

(B)        The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(v)        No Assignment to Borrower. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries, or any of the Borrower’s Affiliates
other than Morgan Stanley and its Affiliates, excluding the Borrower and its
Subsidiaries, or (B) to any Defaulting Lender; and

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each L/C Issuer and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and interest amounts) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the

 

-97-



--------------------------------------------------------------------------------

Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

Upon its receipt of a duly completed Assignment and Assumption executed by the
assigning Lender and an assignee or to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with any Note or Notes
subject to such assignment, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), any
applicable tax forms and any written consent to such assignment required by
paragraph (b) of this Section 10.06, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Administrative Agent or the L/C Issuer, sell
participations to any Person (other than a natural person, a Defaulting Lender,
or the Borrower or any of its Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirement to provide any applicable forms
under Section 3.01) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.06(b) (provided that any
documentation required to be delivered pursuant to Section 3.01(e) shall be
delivered solely to the participating Lender). To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
with respect to a Commitment or Loan to the Borrower shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Commitment and/or Loan (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

-98-



--------------------------------------------------------------------------------

(e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
a greater payment results from a Change in Law after the Participant acquired
such participation.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)        Resignation as L/C Issuer after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time JPMCB assigns all of its
Commitment and Loans pursuant to Section 10.06(b), JPMCB may, upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of JPMCB as L/C Issuer. If JPMCB resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(e)). Upon the
appointment of a successor L/C Issuer, (a) such successor L/C Issuer shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

10.07        Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a confidential and need-to-know basis to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives who need to know such
information in connection with the transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and will be subject to customary
confidentiality obligations of professional practice or will agree (which
agreement may be oral or pursuant to company policy) to be bound by the terms of
this Section 10.07 (or language substantially similar to this Section 10.07),
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case such Person, to
the extent permitted by law and except where such disclosure is made in the
course of routine audits or reviews by regulatory or self-regulatory
authorities, shall inform the Borrower promptly) or to any Federal Reserve Bank
or central bank in connection with a pledge or assignment pursuant to
Section 10.06(f), (c) to the extent required pursuant to the order of any court
or administrative agency or in any pending legal or administrative proceeding,
or by applicable laws (including for purposes of establishing a “due diligence”
defense) or regulations or by any subpoena or similar legal process (in which
case such Person, to the extent permitted by law, shall inform the Borrower
promptly), (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any permitted assignee of or Participant in, or any prospective permitted
assignee of or Participant in, any of its rights or

 

-99-



--------------------------------------------------------------------------------

obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section, (ii) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a basis that to
its knowledge is nonconfidential from a source other than the Borrower or
(iii) is independently developed by such Person. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents and the Commitments; provided that such disclosure shall in no event
include information beyond the scope of information publicly filed with the SEC
without the consent of the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a basis that to its knowledge is nonconfidential prior to disclosure
by any Loan Party or any Subsidiary thereof, provided that, in the case of
information received from a Loan Party or any such Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential or is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower and its Related Parties or their respective Subsidiaries, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with those procedures and applicable Law, including
United States Federal and state securities Laws.

All Information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities. Accordingly, each Lender
represents to the Borrower and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public information in accordance with its
compliance procedures and applicable Law.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, each L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
owing under this Agreement or any other Loan Document to such Lender, such L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or the L/C Issuer different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right

 

-100-



--------------------------------------------------------------------------------

of setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
each L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness.

(a)        This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or PDF (or similar file) by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b)        Electronic Execution of Assignments. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in

 

-101-



--------------------------------------------------------------------------------

connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders and the
Loan Parties, electronic images of this Agreement or any other Loan Documents
(in each case, including with respect to any signature pages thereto) shall have
the same legal effect, validity and enforceability as any paper original, and
(ii) waives any argument, defense or right to contest the validity or
enforceability of the Loan Documents based solely on the lack of paper original
copies of any Loan Documents, including with respect to any signature pages
thereto.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C
Issuers, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice described in Section 3.02, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or if any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06;

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

-102-



--------------------------------------------------------------------------------

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)        such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Any Lender being replaced pursuant to this Section 10.13 shall promptly
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations,
and (ii) deliver any Notes evidencing such Loans to the Borrower or
Administrative Agent.

10.14    Governing Law; Jurisdiction; Etc.

(a)        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)        SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT SITTING IN NEW YORK COUNTY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)        WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

-103-



--------------------------------------------------------------------------------

(d)        SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility.

(a)        In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arrangers are arm’s-length commercial transactions between the Borrower
and its Subsidiaries, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (ii) (A) each of the Administrative Agent and each
Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Subsidiaries, or any other Person and (B) neither the Administrative Agent
nor any Lead Arranger has any obligation to the Borrower or any of its
Subsidiaries with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents. The
Borrower agrees that it will not assert any claim against the Administrative
Agent, any Lead Arranger, any Lender or the L/C Issuer based on an alleged
breach of fiduciary duty by Administrative Agent, any Lead Arranger, any Lender
or the L/C Issuer in connection with this Agreement and the transactions
contemplated hereby.

(b)        The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Lender Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Lender Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

-104-



--------------------------------------------------------------------------------

(c)        In addition, the Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Lender Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
may have conflicting interests regarding the transactions described herein and
otherwise. No Lender Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

10.18    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-down and Conversion Powers of any EEA Resolution
Authority.

 

-105-



--------------------------------------------------------------------------------

10.19    Acknowledgement Regarding Any Supported QFCs.

(a)        To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Swap Agreements or any other agreement or instrument
that is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States).

(b)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[Signature Pages Intentionally Omitted]

 

-106-



--------------------------------------------------------------------------------

Schedule 2.01A

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

 

Commitment

 

  

Applicable

Percentage

 

JPMorgan Chase Bank, N.A.

 

 

$80,000,000

 

  

20.000000000%    

 

Bank of America, N.A

 

 

$50,000,000

 

  

12.500000000%    

 

Goldman Sachs Bank USA

 

 

$50,000,000

 

  

12.500000000%    

 

Morgan Stanley Bank, N.A.

 

 

$25,000,000

 

  

6.250000000%    

 

MUFG Bank, Ltd.

 

 

$25,000,000

 

  

6.250000000%    

 

Citizens Bank, N.A.

 

 

$35,000,000

 

  

8.750000000%    

 

Fifth Third Bank

 

 

$35,000,000

 

  

8.750000000%    

 

TD Bank, N.A.

 

 

$35,000,000

 

  

8.750000000%    

 

Credit Suisse AG, Cayman Islands Branch

 

 

$32,500,000

 

  

8.125000000%    

 

Wells Fargo Bank, N.A.

 

 

$32,500,000

 

  

8.125000000%    

 

Total:

 

 

$400,000,000

 

  

100.000000000%   

 



--------------------------------------------------------------------------------

Schedule 5.12

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES

In the below chart, list each of MSCI Inc.’s subsidiaries, direct or indirect,
their jurisdiction of organization and the percentage of their equity owned by
MSCI Inc. or a subsidiary of MSCI Inc.

 

Subsidiary Name   

Jurisdiction of

Organization

  

Percentage of MSCI

Inc. Ownership

Barra International, LLC    US - Delaware    100%* Barra, LLC**    US - Delaware
   100% BarraConsult, Ltda.    Brazil    100%* Carbon Delta AG    Switzerland   
100%* Carbon Delta Germany GmbH    Germany    100%* MSCI G.K.    Japan    100%*
MSCI India Holdings No. 1 Sàrl    Switzerland    100%* MSCI India Holdings No. 2
Sàrl    Switzerland    100%* Investment Property Databank Limited    US -
Illinois    100% Investment Property Databank Limited    United Kingdom    100%*
Investment Property Databank Pty Limited    Australia    100%* Investment
Property Databank South Africa (Proprietary) Limited    South Africa    100%*
IPD France    France    100%* IPD Group Limited    United Kingdom    100%* IPD
Investment Property Databank GmbH    Germany    100%* IPD Nederland B.V.   
Netherlands    100%* IPD Norden AB    Sweden    100%*



--------------------------------------------------------------------------------

Subsidiary Name   

Jurisdiction of

Organization

  

Percentage of MSCI

Inc. Ownership

K.K. IPD Japan    Japan    100%* KLD Research and Analytics, Inc.    US -
Massachusetts    100%* Measurisk, LLC    US - Delaware    100%* MSCI Australia
Pty Limited    Australia    100%* MSCI Barra Financial Information Consultancy
(Shanghai) Limited    China    100% MSCI Barra (Suisse) Sàrl    Switzerland   
100%* MSCI Canada ULC    Canada (Nova Scotia)    100%* MSCI France    France   
100%* MSCI Grand Cayman Limited    Cayman Islands    100%* MSCI ESG Research
(Australia) Pty Ltd.    Australia    100%* MSCI ESG Research (France)    France
   100%* MSCI ESG Research (UK) Limited    United Kingdom    100%* MSCI ESG
Research LLC    US - Delaware    100% MSCI GP I LLC    US - Delaware    100%*
MSCI Holdings LLC    US - Delaware    100% MSCI Holdings 2 LLC    US - Delaware
   100%* MSCI Holdings 3 LLC    US - Delaware    100%* MSCI Hong Kong Limited   
Hong Kong    100%* MSCI Hong Kong Management Limited    Hong Kong    100%* MSCI
Kft.    Hungary    100% MSCI Korea Limited    Korea    100%* MSCI Limited   
United Kingdom    100%* MSCI, S. de R.L. de C.V.    Mexico    100%*



--------------------------------------------------------------------------------

Subsidiary Name   

Jurisdiction of

Organization

  

Percentage of MSCI

Inc. Ownership

MSCI Scot 1 LP    Scotland    100%* MSCI Scot 2 LP    Scotland    100%* MSCI
Services Private Limited    India    100%* MSCI Taiwan Limited    Taiwan   
100%* MSCI UK Holdings Limited    United Kingdom    100%* MSCI (Singapore)
Private Limited    Singapore    100%* RiskMetrics Group Holdings, LLC**    US -
Delaware    100%* RiskMetrics Group, LLC**    US - Delaware    100% RiskMetrics
Solutions, LLC**    US - Delaware    100%*

 

*

Not a first-tier subsidiary of MSCI Inc. This entity is indirectly owned through
one or more lower-tier MSCI Inc. subsidiaries.

 

**

Loan Party.



--------------------------------------------------------------------------------

Schedule 7.01

EXISTING LIENS

 

Entity   Type of Lien   Amount  MSCI Inc.   Oklahoma state tax lien  
$35,772.44*  RiskMetrics Solutions, LLC   New York state tax lien  
$928,072.94* 

* Paid, pending removal.